Exhibit 10.1


Execution Copy







PURCHASE AND SALE AGREEMENT
BY AND AMONG
MERIT MANAGEMENT PARTNERS I, L.P., MERIT ENERGY PARTNERS III, L.P.,
AND MERIT ENERGY PARTNERS D-III, L.P.
AS SELLER
AND
PETROLEUM DEVELOPMENT CORPORATION
AS PURCHASER
Executed on May 11, 2012
Weld, Adams and Boulder Counties, Colorado





2116002.12

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page


ARTICLE 1 PURCHASE AND SALE    1
Section 1.1
Purchase and Sale.    1

Section 1.2
Assets.    1

Section 1.3
Excluded Assets.    3

Section 1.4
Effective Time; Proration of Costs and Revenues.    4

Section 1.5
Delivery of Records.    6

ARTICLE 2 PURCHASE PRICE    6
Section 2.1
Purchase Price.    6

Section 2.2
Adjustments to Purchase Price.    6

Section 2.3
Deposit.    8

ARTICLE 3 TITLE MATTERS    9
Section 3.1
Seller's Title.    9

Section 3.2
Definition of Defensible Title.    9

Section 3.3
Definition of Title Defect.    10

Section 3.4
Definition of Permitted Encumbrances.    11

Section 3.5
Title Defects and Title Benefits.     13

Section 3.6
Casualty or Condemnation Loss.    18

Section 3.7
Retained Litigation.    19

Section 3.8
Limitations on Applicability.    20

ARTICLE 4 ENVIRONMENTAL MATTERS    20
Section 4.1
Assessment.    20

Section 4.2
NORM, Wastes and Other Substances.    22

Section 4.3
Environmental Defects.    23

Section 4.4
Inspection Indemnity.    24

Section 4.5
Exclusive Remedy.    24

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLER    25
Section 5.1
Generally.    25

Section 5.2
Existence and Qualification.    25

Section 5.3
Power.    25

Section 5.4
Authorization and Enforceability.    25

Section 5.5
No Conflicts.    26

Section 5.6
Liability for Brokers' Fees.    26

Section 5.7
Litigation.    26


i

--------------------------------------------------------------------------------



Section 5.8
Taxes and Assessments.    26

Section 5.9
Compliance with Laws.    27

Section 5.10
Contracts.    27

Section 5.11
Payments for Hydrocarbon Production.    28

Section 5.12
Governmental Authorizations.    28

Section 5.13
Outstanding Capital Commitments.    28

Section 5.14
Imbalances.    28

Section 5.15
Condemnation.    28

Section 5.16
Bankruptcy.    29

Section 5.17
Affiliated Contracts.    29

Section 5.18
Foreign Person.    29

Section 5.19
No Liens.    29

Section 5.20
Audits.    29

Section 5.21
Judgments.    29

Section 5.22
Tax Partnerships.    29

Section 5.23
Preferential Rights to Purchase and Areas of Mutual Interest.    29

Section 5.24
Transfer Requirements.    29

Section 5.25
Surface Use Agreements, Surface Access.    30

Section 5.26
Plugging and Abandonment Obligations.    30

Section 5.27
Environmental.    30

Section 5.28
Appropriate Disposal.    30

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER    30
Section 6.1
Existence and Qualification.    31

Section 6.2
Power.    31

Section 6.3
Authorization and Enforceability.    31

Section 6.4
No Conflicts.    31

Section 6.5
Liability for Brokers' Fees.    31

Section 6.6
Litigation.    31

Section 6.7
Financing.    32

Section 6.8
Limitation.    32

Section 6.9
SEC Disclosure.    32

Section 6.10
Bankruptcy.    32

Section 6.11
Qualification.    32

Section 6.12
Independent Evaluation.    32

ARTICLE 7 COVENANTS OF THE PARTIES    33
Section 7.1
HSR Act.    33

Section 7.2
Government Reviews.    33


ii

--------------------------------------------------------------------------------



Section 7.3
Notification of Breaches.    33

Section 7.4
Letters-in-Lieu; Assignments; Operatorship.    34

Section 7.5
Public Announcements.    35

Section 7.6
Operation of Business.    35

Section 7.7
Preference Rights and Transfer Requirements.    36

Section 7.8
Suspense Accounts.    37

Section 7.9
Tax Matters.    38

Section 7.10
Further Assurances.    39

Section 7.11
Insurance    40

Section 7.12
No Solicitation of Transactions.    40

Section 7.13
Record Retention.    40

Section 7.14
Audit Rights.    41

Section 7.15
Bonds, Letters of Credit and Guarantees.    41

Section 7.16
Cure of Misrepresentations.    42

Section 7.17
Cooperation with Respect to Seller Retained Litigation, Etc.    42

Section 7.18
Plugging, Abandonment, Decommissioning and Other Costs.    42

Section 7.19
Employee Matters.    42

ARTICLE 8 CONDITIONS TO CLOSING    44
Section 8.1
Conditions of Seller to Closing.    44

Section 8.2
Conditions of Purchaser to Closing.    45

ARTICLE 9 CLOSING    46
Section 9.1
Time and Place of Closing.    46

Section 9.2
Obligations of Seller at Closing.    47

Section 9.3
Obligations of Purchaser at Closing.    47

Section 9.4
Closing Adjustments and Closing Payment.    48

ARTICLE 10 TERMINATION    50
Section 10.1
Termination.    50

Section 10.2
Effect of Termination.    51

Section 10.3
Distribution of Deposit Upon Termination.    51

ARTICLE 11 POST-CLOSING OBLIGATIONS; INDEMNIFICATION;
LIMITATIONS; DISCLAIMERS AND WAIVERS    51
Section 11.1
Purchaser's Assumption of Liabilities and Obligations.    51

Section 11.2
Seller's Retention of Liabilities and Obligations.    52

Section 11.3
Survival.    52

Section 11.4
Indemnification by Seller.    53

Section 11.5
Indemnification by Purchaser.    53

Section 11.6
Indemnification Proceedings.    54


iii

--------------------------------------------------------------------------------



Section 11.7
Limitations on Indemnities.    56

Section 11.8
Release.    56

Section 11.9
Disclaimers.    56

Section 11.10
Recording.    58

Section 11.11
Non-Compensatory Damages.    58

ARTICLE 12 MISCELLANEOUS    58
Section 12.1
Counterparts.    58

Section 12.2
Notices.    59

Section 12.3
Transfer Taxes.    59

Section 12.4
Expenses.    60

Section 12.5
Change of Name.    60

Section 12.6
Governing Law and Venue.    60

Section 12.7
Captions.    60

Section 12.8
Waivers.    60

Section 12.9
Assignment.    61

Section 12.10
Entire Agreement.    61

Section 12.11
Amendment.    61

Section 12.12
No Third-Party Beneficiaries.    61

Section 12.13
References.    61

Section 12.14
Construction.    62

Section 12.15
Conspicuousness.    62

Section 12.16
Severability.    62

Section 12.17
Time of Essence.    62

Section 12.18
Dispute Resolution.    63

Section 12.19
Limitation on Damages.    64


iv

--------------------------------------------------------------------------------





EXHIBITS


Exhibit A        Leases
Exhibit A-1        Wells and Units
Exhibit B        Form of Assignment, Conveyance and Bill of Sale


SCHEDULES
Schedule 1.2(d)    Contracts
Schedule 1.2(e)    Easements
Schedule 1.2(k)    Vehicles
Schedule 1.3(e)    Excluded Assets
Schedule 3.4(m)    Permitted Encumbrances
Schedule 3.4(t)    Non-Consent Operations
Schedule 5.7        Litigation
Schedule 5.8        Taxes and Assessments
Schedule 5.9        Compliance with Laws
Schedule 5.10        Contracts
Schedule 5.11        Hydrocarbon Production Payments
Schedule 5.12        Governmental Authorizations
Schedule 5.13        Outstanding Capital Commitments
Schedule 5.14        Imbalances
Schedule 5.17        Affiliate Contracts
Schedule 5.19        Liens
Schedule 5.20        Audits
Schedule 5.27        Environmental
Schedule 5.28        Appropriate Disposal
Schedule 7.6        Operation of Business
Schedule 7.7        Preference Rights and Transfer Requirements
Schedule 7.8        Suspense Accounts



v

--------------------------------------------------------------------------------



DEFINITIONS
“Adjustment Period” means the period between the Effective Time and the Closing
Date.
“Adjusted Purchase Price” means the Purchase Price after calculating and
applying the adjustments set forth in Section 2.2.
“AFE” means authority for expenditure.
“Affected Well” has the meaning set forth in Section 3.5(i)(v).
“Affiliates” with respect to any Person, means any Person that directly or
indirectly controls, is controlled by or is under common control with such
Person. The concept of control, controlling or controlled as used in the
aforesaid context means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of another, whether
through the ownership of voting securities, by contract or otherwise. No Person
shall be deemed an Affiliate of any Person by reason of the exercise or
existence of rights, interests or remedies under this Agreement.
“Agreed Accounting Firm” has the meaning set forth in Section 9.4(c).
“Agreed Interest Rate” means the rate of interest published in the Wall Street
Journal from time to time, as the one month London Interbank Offered Rate
(LIBOR) plus 75 basis points, with adjustments in that rate to be made on the
same day as any change in that rate.
“Agreement” means this Purchase and Sale Agreement.
“Allocated Value” has the meaning set forth in Section 3.5(a).
“Applicable Contracts” means all Contracts by which the Properties and other
Assets are bound or that primarily relate to the Properties or other Assets and
(in each case) that will be binding on the Assets or Purchaser after the
Closing, including, without limitation, the following: farmin and farmout
agreements; bottomhole agreements; crude oil, condensate and natural gas
purchase and sale, gathering, transportation and marketing agreements;
hydrocarbon storage agreements; acreage contribution agreements; operating
agreements; balancing agreements; pooling declarations or agreements;
unitization agreements; processing agreements; saltwater disposal agreements;
facilities or equipment leases; crossing agreements; letters of no objection;
platform use agreements; production handling agreements; and other similar
contracts and agreements, of Seller and primarily related to the Properties or
other Assets, but excluding any master service agreements.
“Anderson Escrow” means those amounts held in trust by Rust Consulting pursuant
to Seller's settlement of that certain Anderson v. Merit Energy Company and
Miller, et al. litigation.
“Anderson Settlement Agreement” means that certain Settlement Agreement dated
June 19, 2009, by and among Merit Energy Company, a Delaware corporation, and
Benard Harold Anderson, et al, approved by Final Judgment and Dismissal With
Prejudice dated October 20, 2009 in Anderson v. Merit Energy Company, Civil Case
No. 07-cv-00916-LTB-BNB, United States District Court for the District of
Colorado.
“Assessment” has the meaning set forth in Section 4.1(b).

vi

--------------------------------------------------------------------------------



“Assets” has the meaning set forth in Section 1.2.
“Business Day” means each calendar day except Saturdays, Sundays, and Federal
holidays.
“Business Employees” means those full time and part time employees (hourly and
salaried) of Seller as identified by Seller whose primary employment is related
to the Assets.  
“Buyer Retirement Plan” means any tax qualified retirement plan maintained by
Purchaser or its Affiliates.
“Casualty Loss” has the meaning set forth in Section 3.6(b).
“Claim” or “Claims” means any demand, claim or notice sent or given by a Person
to another Person in which the former asserts that it has suffered a Loss or has
become party to a Proceeding that is the responsibility of the latter Person.
“Claim Notice” has the meaning set forth in Section 11.3(b).
“Closing” has the meaning set forth in Section 9.1.
“Closing Date” has the meaning set forth in Section 9.1.
“Closing Payment” has the meaning set forth in Section 9.4(a).
“Closing Statements” means the Preliminary Closing Statement and the Final
Closing Statement.
“COBRA” has the meaning set forth in Section 7.19(d).
“Code” means the Internal Revenue Code of 1986, as amended.
“Confidentiality Agreement” has the meaning set forth in Section 4.1(g).
“Contracts” has the meaning set forth in Section 1.2(d).
“Conveyance” has the meaning set forth in Section 3.1(b).
“Cure Period” has the meaning set forth in Section 3.5(c).
“Customary Post-Closing Consents” means the consents and approvals for the
assignment of the Assets to Purchaser that are customarily obtained after the
assignment of properties similar to the Assets.
“Defective Support Property” has the meaning set forth in Section 3.5(i)(v).
“Defensible Title” has the meaning set forth in Section 3.2.
“Deposit” has the meaning set forth in Section 2.3.
“Dispute” has the meaning set forth in Section 12.18.
“DOJ” means the Department of Justice.

vii

--------------------------------------------------------------------------------



“Easements” has the meaning set forth in Section 1.2(e).
“Effective Time” has the meaning set forth in Section 1.4(a).
“Employment Laws” means, as the same may have been amended, superseded or
replaced, any federal, state or local statute, law, regulation, ordinance, rule,
order or decree including any rule of common law, relating to the hiring,
employment, or termination of employment of any individual, including, but not
limited to, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Equal Pay Act, Title
VII of the Civil Rights Act of 1964 (as amended), the Employee Retirement Income
Security Act of 1974, the Rehabilitation Act of 1973, Family and Medical Leave
Act, the Worker Adjustment and Retraining Notification Act, any other federal,
state, or municipal law prohibiting discrimination or termination for any
reason, Section 409A of the Internal Revenue Code or any other provision of
federal, state, or local income tax law, any statute concerning workers
compensation or unemployment compensation benefits, and all applicable
employment law, whether local, state, territorial, or national, of any
Governmental Body having jurisdiction over the Seller. The term “Employment
Laws” includes all judicial and administrative decisions, orders, directives,
and decrees issued by a Governmental Body pursuant to the foregoing.
“Environmental Claim Date” has the meaning set forth in Section 4.3(a).
“Environmental Defect” has the meaning set forth in Section 4.3(a).
“Environmental Defect Amount” has the meaning set forth in Section 4.3(a).
“Environmental Defect Deductible” has the meaning set forth in Section 4.3(c).
“Environmental Defect Notice” has the meaning set forth in Section 4.3(a).
“Environmental Defect Property” has the meaning set forth in Section 4.3(a).
“Environmental Laws” means, as the same may have been amended, superseded or
replaced, any federal, state or local statute, law, regulation, ordinance, rule,
order or decree including any rule of common law, relating to (i) the control of
any potential pollutant or protection of the environment, including air, water
or land, (ii) the generation, handling, treatment, storage, disposal or
transportation of waste materials, or (iii) the regulation of or exposure to
Hazardous Materials alleged to be harmful, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq. (“CERCLA”); the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901 et seq. (“RCRA”); the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq. the Hazardous
Materials Transportation Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. §
2701 et seq.; the Emergency Planning and Community Right-to-Know Act, 42 U.S.C.
§ 11001 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j;
the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.;
the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; the Atomic
Energy Act, 42 U.S.C. § 2011 et seq.; and all applicable related law, whether
local, state, territorial, or national, of any Governmental Body having
jurisdiction over the property in question addressing pollution or protection of
human health, safety, natural resources or the environment and all regulations
implementing the foregoing. The term “Environmental Laws” includes all judicial
and administrative decisions, orders, directives, and decrees issued by a

viii

--------------------------------------------------------------------------------



Governmental Body pursuant to the foregoing.
“Environmental Liabilities” means any and all environmental response costs
(including costs of remediation), damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, prejudgment and
post-judgment interest, court costs, attorneys' fees, and other liabilities
incurred or imposed (i) pursuant to any order, notice of responsibility,
directive (including requirements embodied in Environmental Laws), injunction,
judgment or similar act (including settlements) by any Governmental Body to the
extent arising out of any violation of, or remedial obligation under, any
Environmental Laws which are attributable to the ownership or operation of the
Assets prior to, on or after the Effective Time or (ii) pursuant to any claim or
cause of action by a Governmental Body or other Person for personal injury,
property damage, damage to natural resources, remediation or response costs to
the extent arising out of any exposure to Hazardous Materials, any violation of,
or any remediation or obligation under, any Environmental Laws which is
attributable to the ownership or operation of the Assets prior to, on or after
the Effective Time.
“Equipment” has the meaning set forth in Section 1.2(f).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Agreement” shall mean that certain Escrow Agreement executed by and
among Purchaser, Seller and a third party escrow agent to govern the retention
and disbursement of funds relating to the Retained Litigation.
“Excluded Assets” has the meaning set forth in Section 1.3.
“Final Adjustment” has the meaning set forth in Section 9.4(b).
“Final Closing Statement” has the meaning set forth in Section 9.4(b).
“Final Purchase Price” has the meaning set forth in Section 9.4(b).
“Final Settlement Date” has the meaning set forth in Section 9.4(b).
“FTC” shall mean the Federal Trade Commission.
“Fundamental Representations” has the meaning set forth in Section 11.3(a).
“Fundamental Survival Period” has the meaning set forth in Section 11.3(a).
“Geologic Data” means all (i) seismic, geological, geochemical or geophysical
data (including cores and other physical samples of materials from wells or
tests) belonging to Seller or licensed from third parties relating to the
Properties that can be transferred without additional consideration to such
third parties (or including such licensed data in the event Purchaser agrees to
pay such additional consideration), and (ii) interpretations of seismic,
geological, geochemical or geophysical data belonging to Seller or licensed from
third parties that can be transferred without additional consideration to such
third parties (or including such licensed data in the event Purchaser agrees to
pay such additional consideration).
“Governmental Authorizations” has the meaning set forth in Section 5.12.

ix

--------------------------------------------------------------------------------



“Governmental Body” or “Governmental Bodies” means any federal, state, local,
municipal, or other government; any governmental, regulatory or administrative
agency, commission, body or other authority exercising or entitled to exercise
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power; and any court or governmental tribunal.
“Group Health Plan” has the meaning set forth in Section 7.19(d).
“Hazardous Material” means (i) any “hazardous substance,” as defined by CERCLA,
(ii) any “hazardous waste” or “solid waste,” in either case as defined by RCRA,
and any analogous state statutes, and any regulations promulgated thereunder,
(iii) any solid, hazardous, dangerous or toxic chemical, material, waste or
substance, within the meaning of and regulated by any applicable Environmental
Laws, (iv) any radioactive material, including any naturally occurring
radioactive material, and any source, special or byproduct material as defined
in 42 U.S.C. 2011 et seq. and any amendments or authorizations thereof, (v) any
regulated asbestos-containing materials in any form or condition, (vi) any
regulated polychlorinated biphenyls in any form or condition, and (vii)
petroleum, petroleum hydrocarbons or any fraction or byproducts thereof.
“HSR Act” means the Hart-Scott Rodino Antitrust Improvements Act of 1976.
“Hydrocarbons” means oil, gas, casinghead gas, condensate and other gaseous and
liquid hydrocarbons or any combination thereof and sulphur and other minerals
extracted from or produced with the foregoing.
“Imbalance” or “Imbalances” means any over-production, under-production,
over-delivery, under-delivery or similar imbalance of Hydrocarbons produced from
or allocated to the Assets, regardless of whether such over-production,
under-production, over-delivery under-delivery or similar imbalance arises at
the platform, wellhead, pipeline, gathering system, transportation system,
processing plant or other location.
“Income Taxes” means all Taxes based upon, measured by, or calculated with
respect to (i) gross or net income or gross or net receipts or profits
(including, but not limited to, franchise Tax and any capital gains, alternative
minimum Taxes, net worth and any Taxes on items of Tax preference, but not
including sales, use, goods and services, real or personal property transfer or
other similar Taxes), (ii) multiple bases (including, but not limited to,
corporate franchise, doing business or occupation Taxes) if one or more of the
bases upon which such Tax may be based upon, measured by, or calculated with
respect to, is described in clause (i) above, or (iii) withholding Taxes
measured with reference to or as a substitute for any Tax described in clauses
(i) or (ii) above, and (iv) and any penalties, additions to Tax, and interest
levied or assessed with respect to a Tax described in (i), (ii), or (iii).
“Indemnified Party” has the meaning set forth in Section 11.6.
“Indemnifying Party” has the meaning set forth in Section 11.6.
“Indemnity Deductible” has the meaning set forth in Section 11.7(b).
“Independent Expert” has the meaning set forth in Section 4.3(b).
“Individual Benefit Threshold” has the meaning set forth in Section 3.5(l).

x

--------------------------------------------------------------------------------



“Individual Environmental Threshold” has the meaning set forth in Section
4.3(c).
“Individual Title Threshold” has the meaning set forth in Section 3.5(l).
“Interim Operations Liabilities” has the meaning set forth in Section 11.2.
“Invasive Activity” has the meaning set forth in Section 4.1(b).
“Lands” has the meaning set forth in Section 1.2(a).
“Laws” means all statutes, laws, rules, regulations, ordinances, orders, and
codes of Governmental Bodies.
“Leases” has the meaning set forth in Section 1.2(a).
“Losses” means any and all debts, obligations and other liabilities (whether
absolute, accrued, contingent, fixed or otherwise, or whether known or unknown,
or due or to become due or otherwise), diminution in value, monetary damages,
fines, fees, Taxes, penalties, interest obligations, deficiencies, losses and
expenses (including amounts paid in settlement, interest, court costs, costs of
investigators, reasonable fees and expenses of attorneys, accountants, financial
advisors and other experts, and other actual out of pocket expenses incurred in
investigating and preparing for or in connection with any Proceeding).
“Lowest Cost Response” means the response required or allowed under
Environmental Laws that addresses the condition present at the lowest cost
(considered as a whole taking into consideration any material negative impact
such response may have on the operations of the relevant assets and any
potential material additional Losses, costs or liabilities that may arise as a
result of such response) as compared to any other response that is required or
allowed under Environmental Laws.
“Material Adverse Effect” means any effect that is material and adverse to the
ownership, operation or value of the Assets, taken as a whole and as currently
operated.
“Material Casualty Loss” has the meaning set forth in Section 3.6(b).
“Material Environmental Defect” means an uncured Environmental Defect that
exceeds the Individual Environmental Threshold.
“Material Indemnification Matter” has the meaning set forth in Section 11.7(b).
“Material Title Benefit” means a Title Benefit that exceeds the Individual
Benefit Threshold.
“Material Title Defect” means an uncured Title Defect that exceeds the
Individual Title Threshold.
“Net Revenue Interest” has the meaning set forth in Section 3.2(b).
“New Employee” has the meaning set forth in Section 7.19(b).
“Non-Consent Operation” has the meaning set forth in Section 3.2(c).
“Non-Fundamental Survival Period” has the meaning set forth in Section 11.3(a).

xi

--------------------------------------------------------------------------------



“NORM” means naturally occurring radioactive material.
“Notice Period” has the meaning set forth in Section 11.6(a).
“P&A Obligations” has the meaning set forth in Section 7.18.
“Permitted Encumbrances” has the meaning set forth in Section 3.4.
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Body or any other entity.
“Personal Property” has the meaning set forth in Section 1.2(g).
“Pipelines” has the meaning set forth in Section 1.2(g).
“Post-Close Cure Period” has the meaning set forth in Section 3.5(d)(iii).
“Post-Closing Title Claim Date” has the meaning set forth in Section 3.5(f).
“Preference Property” has the meaning set forth in Section 7.7(b).
“Preference Right” means any right or agreement that enables any Person to
purchase or acquire any Asset or any interest therein or portion thereof as a
result of or in connection with (i) the sale, assignment or other transfer of
any Asset or any interest therein or portion thereof or (ii) the execution or
delivery of this Agreement or the consummation or performance of the terms and
conditions contemplated by this Agreement.
“Preliminary Closing Statement” has the meaning set forth in Section 9.4(a).
“Proceeding” has the meaning set forth in Section 5.7.
“Properties” has the meaning set forth in Section 1.2(c).
“Property Costs” has the meaning set forth in Section 1.4(b).
“Property Taxes” means all ad valorem, real property, personal property, and all
other Taxes and similar obligations, and any penalties, additions to Tax, and
interest levied or assessed thereon, assessed against the Assets or based upon
or measured by the ownership of the Assets, but not including Income Taxes,
Severance Taxes and Transfer Taxes.
“Purchase Price” has the meaning set forth in Section 2.1.
“Purchaser” has the meaning set forth in the preamble hereto.
“Purchaser Indemnified Persons” has the meaning set forth in Section 11.4.
“Purchaser's Assumed Obligations” has the meaning set forth in Section 11.1.
“Purchaser's Proposed Drilling Locations” means any locations listed on Exhibit
A-1 which were

xii

--------------------------------------------------------------------------------



identified and included thereon by Purchaser and were not previously identified
by Seller in its presentation materials from the August 2011 data package. The
Parties have attempted to identify Purchaser's Proposed Drilling Locations with
both a “RSV_CAT” designation of “2LOC” and “SOURCE” designation of “NEW” ” on
Exhibit A-1 (provided, however that any failure by the Parties to identify such
Drilling Locations with the correct designation of both “2LOC” and “NEW” shall
not prevent Drilling Location from constituting a Purchaser's Proposed Drilling
Location).
“Purchaser's Representatives” has the meaning set forth in Section 4.1(a).
“Records” has the meaning set forth in Section 1.2(j).
“REGARDLESS OF FAULT” means WITHOUT REGARD TO THE CAUSE OR CAUSES OF ANY CLAIM,
INCLUDING, WITHOUT LIMITATION, EVEN THOUGH A CLAIM IS CAUSED IN WHOLE OR IN PART
BY:
THE NEGLIGENCE (WHETHER SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY,
ACTIVE OR PASSIVE), STRICT LIABILITY, OR OTHER FAULT OF THE SELLER INDEMNIFIED
PERSONS or Purchaser INDEMNIFIED PERSONS, as the case may be; PROVIDED, HOWEVER,
THE FOREGOING SHALL NOT APPLY IN THE EVENT OF SUCH PARTY'S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT (OTHER THAN IN CONNECTION WITH A CLAIM FOR INDEMNIFICATION BY
SELLER INDEMNIFIED PERSONS UNDER (Section 11.5(D), IN WHICH CASE THIS CARVEOUT
FOR GROSS NEGLIGENCE AND WILLFUL MISCONDUCT SHALL NOT APPLY); AND/OR
A PRE-EXISTING DEFECT, WHETHER PATENT OR LATENT, OF THE PREMISES OF PURCHASER'S
PROPERTY OR SELLER'S PROPERTY (INCLUDING WITHOUT LIMITATION THE ASSETS);
“Representation” has the meaning set forth in Section 11.3(a).
“Retained Asset” has the meaning set forth in Section 7.7(c).
“Retained Employee Liabilities” means any liabilities of Seller or any of its
Affiliates (i) under the Worker Adjustment and Retraining Notification Act of
1988, as amended (or similar state or local law), as a result of actions taken
by Seller or any of its Affiliates on or prior to the Closing, (ii) with respect
to the employment of individuals by Seller or its Affiliates (or the use by
Seller or its Affiliates of other service providers), including but not limited
to (A) liabilities for base salary, bonus, or other compensation for services
performed by Seller or its Affiliates (including tax withholding regarding same)
and (B) liabilities arising out of claims by or on behalf of employees or other
service providers of Seller or any of its Affiliates with respect to events that
occur on or prior to the Closing and that relate to their employment with or
provision of services to, or the terminations of their employment from or
provision of services to, Seller or its Affiliates, (iii) under or with respect
to any “employee benefit plan” (as defined in Section 3(3) of ERISA) or other
compensation benefit plan, program, or arrangement that is or has been sponsored
by, contributed to, or maintained by, Seller or any of its Affiliates, or (iv)
arising under ERISA for which Purchaser may have any liability under ERISA
solely as a result of the consummation of the transaction contemplated by this
Agreement.

xiii

--------------------------------------------------------------------------------



“Retained Litigation” has the meaning set forth in Section 3.7(a).
“Retained Litigation Escrow” has the meaning set forth in Section 3.7(a).
“Seller” has the meaning set forth in the preamble hereto.
“Seller Indemnified Persons” has the meaning set forth in Section 11.5.
“Seller Operated Assets” shall mean Assets operated by Seller.
“Seller Party” has the meaning set forth in the preamble hereto.
“Seller Retirement Plan” means any tax qualified retirement plan maintained by
Seller or its Affiliates.
“Seller's Retained Obligations has the meaning set forth in Section 11.2.
“Severance Taxes” means all extraction, production, excise, net proceeds,
severance, windfall profit and all other Taxes and similar obligations, and any
penalties, additions to Tax, and interest levied or assessed thereon, with
respect to the Assets that are based upon or measured by the production of
Hydrocarbons or the receipt of proceeds therefrom, but not including Property
Taxes, Income Taxes, and Transfer Taxes.
“Survival Period” has the meaning set forth in Section 11.3(a).
“Tax Returns” means any report, return, information statement, payee statement
or other information, or any amendment thereof, required to be provided to any
Governmental Body with respect to Taxes, including any return of an affiliated,
combined or unitary group, and any and all work papers relating thereto.
“Taxes” means (i) all federal, state, local, and foreign income, profits,
franchise, sales, use, ad valorem, property, severance, production, excise,
stamp, documentary, real property transfer or gain, gross receipts, goods and
services, registration, capital, transfer, or withholding taxes or other
governmental fees or charges imposed by any Governmental Body, including any
interest, penalties or additional amounts which may be imposed with respect
thereto and (ii) all payments or remittances required to be made under any
escheat or unclaimed property Laws.
“Termination Date” has the meaning set forth in Section 10.1(b)(i).
“Third Party Claim” has the meaning set forth in Section 11.6(a).
“Title Arbitrator” has the meaning set forth in Section 3.5(k).
“Title Benefit” has the meaning set forth in Section 3.3.
“Title Benefit Amount” has the meaning set forth in Section 3.5(j).
“Title Benefit Deductible” has the meaning set forth in Section 3.5(l).
“Title Benefit Notice” has the meaning set forth in Section 3.5(b).

xiv

--------------------------------------------------------------------------------



“Title Claim Date” has the meaning set forth in Section 3.5(a).
“Title Defect” has the meaning set forth in Section 3.3.
“Title Defect Amount” has the meaning set forth in Section 3.5(i).
“Title Defect Deductible” has the meaning set forth in Section 3.5 (l).
“Title Defect Notice” has the meaning set forth in Section 3.5(a).
“Title Defect Property” has the meaning set forth in Section 3.5(a).
“Title Disputed Matters” has the meaning set forth in Section 3.5(k).
“Transfer Requirement” means any consent, approval, authorization or permit of,
or filing with or notification to, any Person which is required to be obtained,
made or complied with for or in connection with any sale, assignment or transfer
of any Asset or any interest therein; provided, however, that “Transfer
Requirement” shall not include any consent of, notice to, filing with, or other
action by any Governmental Body in connection with the sale or conveyance of oil
and/or gas leases or interests therein or Easements or interests therein, if
they are not required prior to the assignment of such oil and/or gas leases,
Easements or interests or they are customarily obtained subsequent to the sale
or conveyance (including consents from state agencies).
“Transfer Taxes” means any sales, use, excise, stock, stamp, document, filing,
recording, registration, authorization and similar Taxes, fees and charges, and
any penalties, additions to Tax, and interest levied or assessed thereon (but
not including Severance Taxes or Income Taxes) that are incurred and imposed
upon, or with respect to, the transactions contemplated by this Agreement.
“Units” has the meaning set forth in Section 1.2(c).
“WARN” has the meaning set forth in Section 7.19(f).
“Wells” has the meaning set forth in Section 1.2(b).
“Working Interest” has the meaning set forth in Section 3.2(b).









xv

--------------------------------------------------------------------------------





PURCHASE AND SALE AGREEMENT
This Purchase and Sale Agreement (this “Agreement”) is executed on May 11, 2012,
by and between Merit Management Partners I, L.P., Merit Energy Partners III,
L.P., and Merit Energy Partners D-III, L.P., each a Delaware limited partnership
(collectively, “Seller” and each a “Seller Party”), and Petroleum Development
Corporation, dba PDC Energy, a Nevada corporation (“Purchaser”).
RECITALS
A.    Seller owns various oil and gas properties, either of record or
beneficially, in Weld, Adams and Boulder Counties, Colorado, more fully
described in the exhibits hereto.
B.    Seller desires to sell to Purchaser and Purchaser desires to purchase from
Seller the properties and rights of Seller hereafter described, in the manner
and upon the terms and conditions hereafter set forth.
C.    Capitalized terms used herein shall have the meanings ascribed to them in
this Agreement as such terms are identified and/or defined in the preceding
Definitions Section hereof.
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
by the terms hereof, agree as follows:
ARTICLE 1
PURCHASE AND SALE


Section 1.1    Purchase and Sale.


At the Closing, and upon the terms and subject to the conditions of this
Agreement, Seller agrees to sell, transfer and convey the Assets to Purchaser
and Purchaser agrees to purchase, accept and pay for the Assets and to assume
the obligations attributable to the Assets (including, without limitation the
Purchaser Assumed Obligations).
Section 1.2    Assets.


As used herein, the term “Assets” means, subject to the terms and conditions of
this Agreement, all of Seller's right, title, interest and estate, real or
personal, recorded or unrecorded, movable or immovable, tangible or intangible,
in and to the following (but excluding the Excluded Assets):
(a)All of the oil and gas leases, subleases and other leaseholds described on
Exhibit A, together with all amendments, supplements, renewals, extensions or
ratifications thereof (collectively, the “Leases”), and all mineral interests,
royalty interests, overriding royalty interests, net profits interests, carried
interests, farmout rights, options, and other properties and interests covering
or relating to the Leases, together with each and every kind and character of
right, title, claim, and interest that Seller has in and to the lands covered by
the Leases or the lands currently pooled, unitized,

1

--------------------------------------------------------------------------------



communitized or consolidated therewith (the “Lands”);


(b)All oil, gas, water, disposal or injection wells located on or associated
with the Lands, whether producing, shut-in, or temporarily abandoned, including
the wells that are shown on Exhibit A-1 (even if the wells on Exhibit A-1 are
not located on or associated with the Lands), whether producing, shut-in, or
temporarily abandoned (collectively, the “Wells”);


(c)All interest of Seller derived from the Leases in or to any pools or units
which include any Lands or all or a part of any Leases or include any Wells,
including (even to the extent not located on the Lands) those pools or units
shown on Exhibit A-1 (the “Units”; the Units, together with the Leases, Lands
and Wells, being hereinafter referred to as the “Properties”), and including all
interest of Seller derived from the Leases in production of Hydrocarbons from
any such Unit, whether such Unit production of Hydrocarbons comes from Wells
located on or off of a Lease, and all tenements, hereditaments and appurtenances
belonging to the Leases and Units;


(d)All contracts, agreements and instruments that relate to or are otherwise
applicable to the Properties, only to the extent such contracts are valid and
existing and applicable to the Properties rather than Seller's other properties,
including but not limited to, operating agreements, unitization, pooling and
communitization agreements, declarations and orders, joint venture agreements,
farmin and farmout agreements, exploration agreements, participation agreements,
exchange agreements, transportation or gathering agreements, agreements for the
sale and purchase of oil, gas, casinghead gas or processing agreements to the
extent applicable to the Properties or the Hydrocarbons produced from the
Properties, including but not limited to those identified on Schedule 1.2(d)
(hereinafter collectively referred to as “Contracts”), but excluding any
contracts, agreements and instruments to the extent transfer is restricted by
third-party agreement or applicable Law and the necessary consents to transfer
are not obtained pursuant to Section 7.7 and provided that “Contracts” shall not
include the instruments constituting the Leases or Easements;


(e)All easements, permits, licenses, servitudes, rights-of-way, surface leases
and other surface rights (“Easements”) appurtenant to, and used or held for use
in connection with the Properties (including those identified on
Schedule 1.2(e)), but excluding any permits and other rights to the extent
transfer is restricted by third-party agreement or applicable Law and the
necessary consents to transfer are not obtained pursuant to Section 7.7;


(f)All equipment, machinery, fixtures and other tangible personal property and
improvements located on the Properties owned by Seller and used or held for use
in connection with the operation of the Properties (other than vehicles which
are addressed specifically by Section 1.2(k) (collectively, “Equipment”);


(g)All flow lines, pipelines, gathering systems and appurtenances thereto
located on the Properties or used, or held for use, in connection with the
operation of the Properties (“Pipelines” and, together with the Equipment and
Wells, “Personal Property”);


(h)All Hydrocarbons produced from or attributable to the Leases, Lands, Wells
and Units from and after the Effective Time;



2

--------------------------------------------------------------------------------



(i)All Imbalances;


(j)All lease files; land files; well files; gas and oil sales contract files;
gas processing files; division order files; abstracts; title opinions; land
surveys; logs; maps; engineering data and reports; interpretive data, technical
evaluations and technical outputs; and other books, records, data, files, and
accounting records, in each case to the extent related to the Assets, or used or
held for use in connection with the maintenance or operation thereof, but
excluding (i) any books, records, data, files, logs, maps, evaluations, outputs,
and accounting records to the extent disclosure or transfer would result in a
violation of applicable Law or is restricted by any Transfer Requirement that is
not satisfied pursuant to Section 7.7, (ii) computer or communications software
or intellectual property (including tapes, codes, data and program documentation
and all tangible manifestations and technical information relating thereto),
(iii) attorney-client privileged communications and work product of Seller's or
any of its Affiliates' legal counsel (other than title opinions), (iv) reserve
studies and evaluations, and (v) records relating to the negotiation and
consummation of the sale of the Assets (subject to such exclusions, the
“Records”); provided, however, that Seller may retain the originals of such
Records as Seller has reasonably determined may be required for existing
litigation, tax, accounting, and auditing purposes;


(k)Those vehicles specifically listed on Schedule 1.2(k);


(l)All Geological Data;


(m)All claims and causes of action (i) arising from acts, omissions or events or
damage to or destruction of any property described in Section 1.2(a) through
Section 1.2(m) with respect to all periods prior to and after the Effective Time
or related to Purchaser's Assumed Obligations, and (ii) for insurance proceeds
from any policy of insurance now or previously held by Seller that are or may
potentially provide recovery for any of the Purchaser Assumed Obligations or
Environmental Liabilities, regardless of when they arise; and


(n)Commercial office lease for 1221 40th Street, Evans, Colorado 80620 and,
except to the extent provided in Section 1.3(k), all personal property located
on such premises.
 
Section 1.3    Excluded Assets.


Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the purchase and sale contemplated hereby
(collectively, the “Excluded Assets”):
(a)all corporate, partnership, limited liability company, financial, income and
franchise tax and legal records of Seller that relate to Seller's business
generally (whether or not relating to the Assets), and all books, records and
files that relate to the Excluded Assets and those records retained by Seller
pursuant to Section 1.2(j) and copies of any other Records retained by Seller
pursuant to Section 1.5


(b)all reserve estimates, economic estimates, and, to the extent excluded from
Section 1.2(j), all logs, interpretive data, technical evaluations and technical
outputs;



3

--------------------------------------------------------------------------------



(c)all rights to any refund of Taxes or other costs or expenses borne by Seller
or Seller's predecessors in interest and title attributable to periods prior to
the Effective Time to the extent such rights arise prior to the expiration of
the Non-Fundamental Survival Period;


(d)Seller's area-wide bonds, permits and licenses or other permits, licenses or
authorizations used in the conduct of Seller's business generally;


(e)those items listed in Schedule 1.3(e);


(f)all trade credits, account receivables, note receivables, take-or-pay amounts
receivable, and other receivables attributable to the Assets with respect to any
period of time prior to the Effective Time;


(g)except to the extent specifically provided in Section 1.2(k), all right,
title and interest of Seller in and to vehicles used in connection with the
Assets;


(h)any agreements excluded from the definition of “Contracts” in Section 1.2(d);


(i)all rights, titles, claims and interests of Seller or any Affiliate of Seller
to or under any bond or bond proceeds;


(j)any patent, patent application, logo, service mark, copyright, trade name,
trademark or other intellectual property of or associated with Seller or any
Affiliate of Seller or any business of Seller or of any Affiliate of Seller;


(k)the following computer equipment located at the office location referenced in
Section 1.2(n) above: Cisco 3750x-48p Switch, Cisco 1131AG Access Point, Laptop
with computer name FLT-MKRIMM, and Desktop with computer name FWS-LWOLLER.;


(l)all proprietary and other computer software;


(m)all documents and instruments of Seller that may be protected by an
attorney-client privilege, other than title opinions;


(n)the Anderson Escrow; and


(o)any offices, office leases or personal property that are not directly related
to the Assets.
 
Section 1.4    Effective Time; Proration of Costs and Revenues.


(a)Subject to Section 1.5, possession of the Assets shall be transferred from
Seller to Purchaser at the Closing, but for purposes of the adjustments made to
the Closing Statements certain financial benefits and burdens of the Assets
shall be transferred effective as of 7:00 A.M., local time, on April 1, 2012
(the “Effective Time”), as described below.


(b)“Earned” and “incurred,” as used in this Agreement, shall be interpreted in
accordance

4

--------------------------------------------------------------------------------



with generally accepted accounting principles and Council of Petroleum
Accountants Society (COPAS) standards, as applicable. “Property Costs” means all
costs attributable to the ownership and operation of the Assets (including
without limitation costs of insurance relating specifically to the Assets,
royalties and overriding royalties payable on account of production from the
Assets, and Severance Taxes and Property Taxes, but excluding any other Taxes)
and capital expenditures incurred in the ownership and operation of the Assets
in the ordinary course of business and, where applicable, in accordance with the
relevant operating or unit agreement, if any, and overhead costs charged to the
Assets under the relevant operating agreement or unit agreement, if any, by
unaffiliated third parties and, with respect to Assets operated by Seller, Four
Hundred Thousand Dollars ($400,000) per month (prorated for any partial months
as applicable), but excluding without limitation liabilities, losses, costs, and
expenses attributable to (i) claims for personal injury or death, property
damage or violation of any Law, (ii) obligations to plug wells or dismantle,
abandon and salvage facilities, (iii) obligations to remediate any contamination
of groundwater, surface water, soil, Equipment or Pipelines under applicable
Environmental Laws, (iv) obligations to furnish make-up gas according to the
terms of applicable gas sales, gathering or transportation contracts, (v) gas
balancing obligations and (vi) obligations to pay working interests, royalties,
overriding royalties or other interests held in suspense, all of which are
addressed in Article 11 or elsewhere in this Agreement. Determination of whether
Property Costs are attributable to the period before or after the Effective Time
for purposes of the adjustments in the Closing Statements shall be based on when
services are rendered, when the goods are delivered, or when the work is
performed. For clarification, the date an item or work is ordered is not the
date of a transaction for settlement purposes in the Closing Statements, but
rather the date on which the item ordered is delivered to the job site, or the
date on which the work ordered is performed, shall be the relevant date. For
purposes of allocating Hydrocarbon production (and accounts receivable with
respect thereto), (i) liquid Hydrocarbons, including natural gas liquids, shall
be deemed to be “from or attributable to” the Leases, Units and Wells when they
pass through the pipeline connecting into the storage facilities into which they
are run or into tanks connected to the Wells and (ii) gaseous Hydrocarbons shall
be deemed to be “from or attributable to” the Leases, Units and Wells when they
pass through the royalty measurement meters, delivery point sales meters or
custody transfer meters (whichever meter is closest to the Well) on the
pipelines through which they are transported. Seller shall utilize reasonable
interpolative procedures, consistent with industry practices, to arrive at an
allocation of Hydrocarbon production when exact meter readings or gauging and
strapping data is not available. Seller shall provide to Purchaser, no later
than three (3) Business Days prior to Closing, all data necessary to support any
estimated allocation, for purposes of establishing the adjustment to the
Purchase Price pursuant to Section 2.2 hereof that will be used to determine the
Closing Payment for purposes of the Preliminary Closing Statement (as defined in
Section 9.4(a)). Taxes, right-of-way fees, insurance premiums and the Property
Costs that are paid periodically shall be prorated based on the number of days
in the applicable period falling before and the number of days in the applicable
period falling at or after the Effective Time. Taxes that are Property Taxes
shall be attributable to the periods before or after the Effective Time in
accordance with Section 7.9.
 
Section 1.5    Delivery of Records.


Seller, at Purchaser's sole cost and expense, shall deliver production revenue
pay decks, and Records pertaining to Lease rentals, shut-in payments and similar
Lease maintenance payments, surface use rentals, joint interest billings and
similar records reasonably necessary to Purchaser's

5

--------------------------------------------------------------------------------



immediate operation of the Assets to Purchaser within three (3) days of Closing
and shall use commercially reasonable efforts to deliver all remaining Records
promptly thereafter but in no event later than thirty (30) days following
Closing. Other than any original Records retained by Seller pursuant to Section
1.2(j), Purchaser shall be entitled to all original Records maintained by
Seller. Seller shall be entitled to keep a copy or copies of all Records;
provided, however, that Seller shall not sell or otherwise allow third parties
to review, copy or otherwise use (for any purpose) any Records retained by
Seller for their own account.
ARTICLE 2
PURCHASE PRICE


Section 2.1    Purchase Price.


The purchase price for the Assets (the “Purchase Price”) shall be Three Hundred
Thirty Million Five Hundred Ninety-Eight Thousand Eight Hundred Dollars
($330,598,800.00) payable in United States currency by wire transfer in same day
funds as and when provided in this Agreement and as adjusted as provided in
Section 2.2.
Section 2.2    Adjustments to Purchase Price.


For purposes of the Closing Statements, the Purchase Price for the Assets shall
be adjusted as follows (with such adjustments being made so as not to give any
duplicative effect) with all such amounts being determined in accordance with
generally accepted accounting principles and Council of Petroleum Accountants
Society (COPAS) standards:
(a)Upward Adjustments. The Purchase Price shall be adjusted upward by the
following:


(i)
the aggregate amount of the following proceeds actually received by Purchaser:
(i) proceeds from the sale of Hydrocarbons (net of any royalties, overriding
royalties or other burdens on or payable out of Hydrocarbon production,
gathering, processing and transportation costs and any Severance Taxes not
reimbursed to Purchaser by the purchaser of Hydrocarbon production) produced
from or attributable to the Properties for periods prior to the Effective Time,
and (ii) other proceeds earned with respect to the Assets for periods prior to
the Effective Time;



(ii)
the amount of all Property Costs and other costs attributable to the ownership
and operation of the Assets for the period after the Effective Time which are
actually paid by Seller and incurred by Seller (including any overhead costs
under Section 1.4(b) deemed charged to the Assets with respect to the Adjustment
Period even though not actually paid), except any Property Costs and other such
costs already deducted in the determination of proceeds in Section 2.2(a)(i);



(iii)
the value of the amount of merchantable Hydrocarbons stored in tanks and
pipelines measured from the load line up, in each case, that is attributable to


6

--------------------------------------------------------------------------------



the ownership and operation of the Assets that belong to Seller as of the
Effective Time (which value shall be computed at the applicable third-party
contract prices for the month of May 2012 for such stored Hydrocarbons);


(iv)
the actual net aggregate Imbalances set forth on Schedule 5.14, if any, owed by
third parties to Seller as of the Effective Time, multiplied by the
first-of-the-month price per MMBtu of spot gas delivered to pipelines for
Colorado Interstate Gas Company (Rocky Mountains) as reported in Inside
F.E.R.C.'s Gas Market Report for the month in which the Effective Time occurs;



(v)
subject to the Title Benefit Deductible, the Title Benefit Amount with respect
to each Material Title Benefit for which the Title Benefit Amount has been
determined; and



(vi)
any other amount provided in this Agreement or agreed upon in writing by Seller
and Purchaser.



(b)Downward Adjustments. The Purchase Price shall be adjusted downward by the
following:


(i)
the aggregate amount of the following proceeds actually received by Seller: (i)
proceeds from the sale of Hydrocarbons (net of any royalties, overriding
royalties or other burdens on or payable out of Hydrocarbon production,
gathering, processing and transportation costs and any Severance Taxes not
reimbursed to Seller by the purchaser of Hydrocarbon production) produced from
or attributable to the Properties during the period between the Effective Time
and the date the Final Closing Statement is executed by Seller and Purchaser,
and (ii) other proceeds earned with respect to the Assets during the period
between the Effective Time and the date the Final Closing Statement is executed
by Seller and Purchaser;



(ii)
the amount of all Property Costs and other costs attributable to the ownership
and operation of the Assets for the period prior to the Effective Time which are
actually paid by Purchaser, except any Property Costs and other such costs
already deducted in the determination of proceeds in Section 2.2(b)(i);



(iii)
to the extent provided in Section 7.7 with respect to Preference Rights and
Retained Assets;



(iv)
with respect to a Material Title Defect that is not waived or cured on or before
Closing in accordance with Section 3.5(d), subject to the Title Defect
Deductible, the Title Defect Amount with respect to such Material Title Defect
for which the Title Defect Amount has been determined;



(v)
with respect to a Material Environmental Defect that is not waived or cured on
or before Closing and for which the Purchase Price is to be adjusted in


7

--------------------------------------------------------------------------------



accordance with Section 4.3(c), subject to the Environmental Defect Deductible,
the Environmental Defect Amount with respect to such Material Environmental
Defect for which the Environmental Defect Amount has been determined;


(vi)
to the extent provided in Section 3.6(b) with respect to any Material Casualty
Loss;



(vii)
the actual net aggregate Imbalances set forth on Schedule 5.14, if any, owed by
Seller to third-parties, as of the Effective Time, multiplied by the
first-of-the-month price per MMBtu of spot gas delivered to pipelines for
Colorado Interstate Gas Company (Rocky Mountains) as reported in Inside
F.E.R.C.'s Gas Market Report for the month in which the Effective Time occurs;



(viii)
the amount of revenue held in suspense for working interests, royalties,
overriding royalties and similar leasehold burdens, which payment obligations
are assumed by Purchaser pursuant to Section 11.1; and



(ix)
any other amount provided in this Agreement or agreed upon in writing by Seller
and Purchaser.



Each adjustment made pursuant to Section 2.2(b)(i) shall serve to satisfy, up to
the amount of the adjustment, Purchaser's entitlement to Hydrocarbon production
from or attributable to the Properties during the Adjustment Period, and to the
value of other income, proceeds, receipts and credits earned with respect to the
Assets during the Adjustment Period, and as such, Purchaser shall not have any
separate rights to receive any Hydrocarbon production or income, proceeds,
receipts and credits with respect to which an adjustment has been made.
Similarly, the adjustment described in Section 2.2(a)(ii) shall serve to
satisfy, up to the amount of the adjustment, Purchaser's obligation to pay
Property Costs and other costs attributable to the ownership and operation of
the Assets which are incurred during the Adjustment Period, and as such,
notwithstanding anything in this Agreement to the contrary, Purchaser shall not
be separately obligated to pay for any Property Costs or other such costs with
respect to which an adjustment has been made.
Section 2.3    Deposit.


Concurrently with the execution of this Agreement, Purchaser has paid to Seller
an earnest money deposit in an amount equal to Twenty Million Dollars
($20,000,000.00) (the “Deposit”); provided that credit shall be given for any
deposit paid by Purchaser to Seller pursuant to the letter of intent between
Purchaser and Seller dated March 28, 2012. The Deposit shall be non-interest
bearing (except to the extent it is returned to Purchaser in accordance with
Section 10.3(b)) and applied against the Purchase Price if the Closing occurs or
shall be otherwise distributed in accordance with the terms of this Agreement.
ARTICLE 3
TITLE MATTERS



8

--------------------------------------------------------------------------------



Section 3.1    Seller's Title.


(a)Except for the special warranty of title referenced in Section 3.1(b) and
without limiting Purchaser's right to adjust the Purchase Price by operation of
this Article 3, Seller makes no warranty or representation, express, implied,
statutory or otherwise, with respect to Seller's title to any of the Assets, and
Purchaser hereby acknowledges and agrees that the sole remedy for any defect of
title, including any Title Defect, with respect to any of the Assets (i) before
Closing, shall be as set forth in Section 3.5(d) or terminate this Agreement
pursuant to Section 10.1 and (ii) after Closing, shall be Purchaser's right to
adjust the Purchase Price as set forth in Section 3.5(g) or pursuant to the
special warranty of title referenced in Section 3.1(b).


(b)The conveyance covering the Assets to be delivered by Seller to Purchaser
shall be substantially in the form of Exhibit B (the “Conveyance”). The
Conveyance shall contain a special warranty of title by, through and under
Seller and its Affiliates, but not otherwise, to the Units, Leases and Wells
shown on Exhibit A and Exhibit A-1 and other Assets, subject to the Permitted
Encumbrances, but shall otherwise be without warranty of title of any kind,
express, implied or statutory or otherwise. Any Claim by Purchaser under
Seller's special warranty of title in the Conveyance shall be limited to the
Allocated Value of any Units, Wells or other Assets set forth on Exhibit A-1.


(c)Purchaser shall not be entitled to protection under Seller's special warranty
of title in the Conveyance against any Title Defect (i) asserted by Purchaser
under Section 3.5(a) or Section 3.5(f) or (ii) actually known by Purchaser or
any of its Affiliates prior to the Post-Closing Title Claim Date or (iii) any
Permitted Encumbrances.
 
(d)Notwithstanding anything herein provided to the contrary, if a Title Defect
under this Article 3 results from any matter which could also result in the
breach of any representation or warranty of Seller set forth in Article 5, then
Purchaser shall only be entitled to assert such matter as a Title Defect before
Closing pursuant to Section 3.5(a), or after Closing pursuant to Section 3.5(f),
and shall be precluded from also asserting such matter as the basis of the
breach of any such representation or warranty.


Section 3.2    Definition of Defensible Title.


As used in this Agreement, the term “Defensible Title” means the title of Seller
with respect to the Units, Wells or other Assets shown on Exhibit A-1 that,
except for and subject to Permitted Encumbrances:
(a)Entitles Seller (and Purchaser from and after the Effective Time) to receive
a share of the Hydrocarbons produced, saved and marketed from any Unit, Well or
other Asset shown in Exhibit A-1 throughout the duration of the productive life
of such Unit, Well or other Asset (after satisfaction of all royalties,
overriding royalties, net profits interests or other similar burdens on or
measured by production of Hydrocarbons) (a “Net Revenue Interest”), of not less
than the Net Revenue Interest shown in Exhibit A-1 for such Unit, Well or other
Asset, except (solely to the extent that such actions do not cause a breach of
Seller's covenants under Section 7.6) for decreases in connection with those
operations in which Seller may from and after the Effective Time become a
non-consenting co-owner,

9

--------------------------------------------------------------------------------



decreases resulting from the establishment or amendment from and after the
Effective Time of pools or units (including, without limitation, force pooled
units and spacing units), decreases in connection with any payouts of
non-consent penalties as reflected in Exhibit A-1, and decreases required to
allow other Working Interest owners to make up past underproduction or pipelines
to make up past under deliveries, provided that such underproduction and under
deliveries are identified on Schedule 5.14, and except as stated in such
Exhibit A-1;


(b)Obligates Seller (and Purchaser from and after the Effective Time) to bear a
percentage of the costs and expenses for the maintenance, development and
operation of any Unit, Well or other Asset shown in Exhibit A-1 (“Working
Interest”) not greater than the Working Interest shown in Exhibit A‑1 for such
Unit, Well or other Asset without increase throughout the productive life of
such Unit, Well or other Asset, except as stated in Exhibit A-1 and except for
increases resulting from contribution requirements with respect to
non-consenting co-owners under applicable operating agreements and increases
that are accompanied by at least a proportionate increase in Seller's Net
Revenue Interest;


(c)Is not subject to penalty or other reduction in interest attributable to a
Well or Unit shown in Exhibit A-1 under any agreement with third parties or
pursuant to any applicable Law in connection with any third-party operations
proposal made between September 1, 2011 and the execution of this Agreement with
respect to which Purchaser did not consent or otherwise failed to participate
(each, a “Non-Consent Operation”), unless Purchaser is provided written notice
of such Non-Consent Operation and Purchaser instructs Seller in writing not to
consent or otherwise participate in such Non-Consent Operation; and


(d)Is free and clear of liens, encumbrances, obligations, security interests,
irregularities, pledges, or other defects (other than Permitted Encumbrances).


Section 3.3    Definition of Title Defect.


As used in this Agreement, the term “Title Defect” means any lien, charge,
encumbrance, obligation (including contract obligation), defect, or other matter
(including without limitation a discrepancy in Net Revenue Interest or Working
Interest) that causes Seller not to have Defensible Title in and to the Units,
Wells or other Assets shown on Exhibit A-1 as of the Effective Time and the
Closing. As used in this Agreement, the term “Title Benefit” shall mean any
right, circumstance or condition that operates to increase the Net Revenue
Interest of Seller in any Unit, Well or other Asset shown on Exhibit A-1,
without causing a greater than proportionate increase in Seller's Working
Interest above that shown in Exhibit A-1 as of the Effective Time.
Notwithstanding the foregoing, the following shall not be considered Title
Defects:
(a)defects based solely on lack of information in Seller's files;


(b)defects arising out of lack of corporate or other entity authorization unless
Purchaser provides evidence that the action was not authorized and results in
another Person's superior claim of title to the relevant Asset;


(c)defects based on failure to record Leases issued by any state or federal
Governmental

10

--------------------------------------------------------------------------------



Body, or any assignments of such Leases, in the real property, conveyance or
other records of the county in which such Property is located;


(d)defects based on a gap in Seller's chain of title in the county records as to
Leases, unless such gap is affirmatively shown to exist in such records by an
abstract of title, title opinion or landman's title chain (which documents shall
be included in a Title Defect Notice);


(e)defects that have been cured by applicable Laws of limitation or
prescription; and


(f)defects arising out of a lack of survey, unless a survey is expressly
required by applicable Laws.


Section 3.4    Definition of Permitted Encumbrances.


As used herein, the term “Permitted Encumbrances” means any or all of the
following:
(a)Royalties and any overriding royalties, reversionary interests and other
burdens on production, to the extent that any such burden does not reduce
Seller's Net Revenue Interest below that shown in Exhibit A-1 or increase
Seller's Working Interest above that shown in Exhibit A-1 without a
proportionate increase in the Net Revenue Interest;


(b)All Leases, unit agreements, pooling agreements, operating agreements,
Hydrocarbon production sales contracts, division orders and other contracts,
agreements and instruments applicable to the Assets, to the extent that they do
not, individually or in the aggregate, reduce Seller's Net Revenue Interest
below that shown in Exhibit A-1 or increase Seller's Working Interest above that
shown in Exhibit A-1 without a proportionate increase in the Net Revenue
Interest;


(c)Preference Rights set forth on Schedule 7.7 to the extent addressed by the
procedures set forth in Section 7.7;


(d)Transfer Requirements set forth on Schedule 7.7 to the extent addressed by
the procedures set forth in Section 7.7;


(e)Liens for current Taxes or assessments not yet delinquent or, if delinquent,
are set forth on Schedule 5.8 as being contested in good faith in the normal
course of business;


(f)Materialman's, mechanic's, repairman's, employee's, contractor's, operator's
and other similar liens or charges arising in the ordinary course of business
for amounts not yet delinquent (including any amounts being withheld as provided
by Law);


(g)All rights to consent by, required notices to, filings with, or other actions
by Governmental Bodies in connection with the sale or conveyance of the Assets
or interests therein pursuant to this or to any future transaction if they are
not required or customarily obtained prior to the sale or conveyance;


(h)Rights of reassignment contained in any Leases, or assignments thereof,
arising upon

11

--------------------------------------------------------------------------------



final intention to abandon or release the Assets, or any of them;


(i)Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations, to the extent that they do not (i)
reduce Seller's Net Revenue Interest below that shown in Exhibit A-1, (ii)
increase Seller's Working Interest above that shown in Exhibit A-1 without a
proportionate increase in Net Revenue Interest, or (iii) detract in any material
respect from the value of, or interfere in any material respect with the use,
ownership or operation of, the Assets subject thereto or affected thereby (as
currently used, owned and operated) and which would be acceptable by a
reasonably prudent purchaser engaged in the business of owning and operating oil
and gas properties;


(j)Calls on Hydrocarbon production under existing Contracts that are listed on
Schedule 1.2(d);


(k)All rights reserved to or vested in any Governmental Body to control or
regulate any of the Assets in any manner, and all obligations and duties under
all applicable Laws or under any franchise, grant, license or permit issued by
any such Governmental Body;


(l)Any encumbrance on or affecting the Assets which is discharged by Seller at
or prior to Closing;


(m)Any matters shown on Schedule 3.4(m);


(n)Any other liens, charges, encumbrances, defects or irregularities which do
not, individually or in the aggregate, detract in any material respect from the
value of, or interfere in any material respect with the use or ownership of, the
Assets subject thereto or affected thereby (as currently used or owned), which
would be accepted by a reasonably prudent purchaser engaged in the business of
owning and operating oil and gas properties, and which do not reduce Seller's
Net Revenue Interest below that shown in Exhibit A-1, or increase Seller's
Working Interest above that shown in Exhibit A-1 without a proportionate
increase in Net Revenue Interest;


(o)Matters that would otherwise be considered Title Defects but that do not meet
the Individual Title Threshold set forth in Section 3.5(l);


(p)Imbalances associated with the Assets;


(q)Liens granted under applicable joint operating agreements for amounts not yet
delinquent;


(r)Such Title Defects as Purchaser may have waived expressly in writing;


(s)Any vertical drilling location that is determined to be a Non-Consent
Operation that was not included in Schedule 3.4(t), to the extent such vertical
drilling location does not operationally interfere with any horizontal drilling
location identified on Exhibit A-1 by both “2LOC” and “HZ” and any other
location with respect to which Seller (or, after Closing, Purchaser) is not
legally precluded from drilling another drilling location in accordance with the
applicable field rules

12

--------------------------------------------------------------------------------



established by the Oil and Gas Conservation Commission of the State of Colorado.


(t)Any Non-Consent Operations identified on Schedule 3.4(t);


(u)Any matters with respect to which the Parties have agreed to handle in
accordance with Section 3.7 of this Agreement; and


(v)Any matters with respect to Purchaser's Proposed Drilling Locations where
Seller's lack of ownership in the Niobrara formation is identified in
presentation materials entitled “FINAL - Adams County Acreage__Niobrara
acreage.xlsx” and “FINAL - Weld County Acreage__Niobrara acreage.xlsx.” provided
by Seller or Seller's agent to Purchaser, or where Seller had not otherwise
identified any ownership in the Niobrara formation.


Section 3.5    Title Defects and Title Benefits.


(a)To assert a claim of a Title Defect prior to Closing, Purchaser must deliver
a claim notices to Seller (each a “Title Defect Notice”) on or before 5:00 p.m.
Central Time on June 15, 2012 (the “Title Claim Date”); provided, however, that
Purchaser agrees that it will use reasonable efforts to furnish Seller once
every two (2) weeks, commencing on the fourteenth (14th) day following the date
of this Agreement until the Title Claim Date, written notice of any Title Defect
that any officer of Purchaser or its Affiliates discovers or learns during such
two (2) week period, which may be preliminary in nature and supplemented prior
to the Title Claim Date; provided, however, that the failure of Purchaser to
give Seller any such preliminary notices shall not waive any Title Defects or
constitute a breach of this Agreement. The Title Defect Notice shall be in
writing and shall include (i) a description of the alleged Title Defect(s), (ii)
the individual Units, Wells or other Assets in Exhibit A-1 affected by the Title
Defect (each a “Title Defect Property”), (iii) the Allocated Value of each Title
Defect Property, (iv) supporting documents reasonably necessary for Seller (as
well as any title attorney or examiner hired by Seller) to verify the existence
of the alleged Title Defect(s), and (v) the amount by which Purchaser reasonably
believes the Allocated Value of each Title Defect Property is reduced by the
alleged Title Defect(s) and the computations and information upon which
Purchaser's belief is based. For purposes hereof, the “Allocated Value” of an
Asset shall mean the portion of the Purchase Price that has been allocated to a
particular Unit, Well or other Asset in Exhibit A-1.


(b)Seller shall have the right, but not the obligation, to deliver to Purchaser
on or before the Title Claim Date, with respect to each Title Benefit, a notice
(a “Title Benefit Notice”) including (i) a description of the Title Benefit,
(ii) the Units, Wells or other Assets shown on Exhibit A-1 affected, (iii) the
Allocated Values of the Units, Wells or other Assets shown on Exhibit A-1
subject to such Title Benefit and (iv) the amount by which Seller reasonably
believes the Allocated Value of those Units, Wells or other Assets is increased
by the Title Benefit, and the computations and information upon which Seller's
belief is based. Seller shall be deemed to have waived all Title Benefits of
which it has not given notice to Purchaser on or before the Title Claim Date.


(c)Seller shall have the right, but not the obligation, to attempt, at its sole
cost, to cure or remove a Title Defect to the reasonable satisfaction of
Purchaser at any time prior to Closing (the “Cure Period”), unless the parties
otherwise agree, any Title Defects of which it has been advised in writing by
Purchaser.

13

--------------------------------------------------------------------------------





(d)In the event that any Title Defect asserted pursuant to Section 3.5(a) is not
waived by Purchaser or cured on or before Closing to the reasonable satisfaction
of Purchaser, subject to the parties' rights under Section 3.5(k), at Closing,
Seller, at its sole option, may:


(i)
subject to the Individual Title Threshold and the Title Defect Deductible,
reduce the Purchase Price by an amount agreed upon (“Title Defect Amount”)
pursuant to Section 3.5(i) by Purchaser and Seller as being the value of such
Title Defect, taking into consideration the Allocated Value of the Property
subject to such Title Defect, the portion of the Property subject to such Title
Defect and the legal effect of such Title Defect on the Property affected
thereby; provided, however, that the methodology, terms and conditions of
Section 3.5(i) shall control any such determination;

 
(ii)
Subject to Purchaser's consent, retain the portion or percentage of the Property
that is subject to such Title Defect, together with all associated Assets, in
which event the Purchase Price shall be reduced by an amount equal to the
Allocated Value associated therewith; or



(iii)
at Closing, have Purchaser deposit into escrow the Allocated Value of the
portion of the Property that is subject to such Title Defect and such Property
shall be conveyed to Purchaser at Closing. Seller shall then have 180 days after
Closing in which to cure the Title Defect (the “Post-Close Cure Period”). If the
Title Defect is cured, Seller and Purchaser shall issue joint written
instructions to the escrow agent to withdraw the full Allocated Value of the
Property from escrow, subject to the Purchase Price adjustments thereto under
Section 1.4 and Section 2.2. In the event that Seller is unable to cure the
Title Defect within the Post-Close Cure Period, then either of the remedies set
forth in Section 3.5(d)(i) or (ii), at the election of Seller (subject to
Purchaser's consent in (ii)) shall be the sole remedy for such Title Defect. If
the Parties are unable to agree as to whether the Title Defect has been cured,
the provisions of Section 3.5(k) shall apply as written and the Title Expert
shall be selected within fifteen (15) Business Days of the end of the 180 day
cure period.



(e)With respect to each Unit, Well or other Asset in Exhibit A-1 affected by
Title Benefit asserted under Section 3.5(b), subject to the Individual Benefit
Threshold and the Title Benefit Deductible, the Purchase Price shall be
increased by an amount equal to the Aggregate Title Benefit Amounts for such
property, as determined pursuant to Section 3.5(j).


(f)Purchaser shall have the right, but not the obligation to deliver a Title
Defect Notice to Seller on or before 5:00 p.m. Central Time on the thirtieth
(30th) day after the Closing Date (the “Post-Closing Title Claim Date”)
asserting any Title Defect, other than the Title Defects previously asserted
pursuant to Section 3.5(a). Any Title Defect Notice delivered pursuant to this
Section 3.5(f) shall include all of the information set forth as items (i)
through (v) in Section 3.5(a). Notwithstanding any other provision of this
Agreement to the contrary, but subject to Purchaser's rights in connection with
the special warranty of title referenced in Section 3.1(b), Purchaser shall

14

--------------------------------------------------------------------------------



be deemed to have waived its right to assert Title Defects of which Seller has
not been given notice in a Title Defect Notice delivered to Seller on or before
the Title Claim Date or the Post-Closing Title Claim Date.
  
(g)Seller shall have the right, but not the obligation, to attempt, at its sole
cost, to cure or remove a Title Defect asserted pursuant to Section 3.5(f) to
the reasonable satisfaction of Purchaser at any time within 180 days after
Seller's receipt of the post-Closing Title Defect Notice. If any Title Defect
asserted pursuant to Section 3.5(f) is not cured prior to such date pursuant to
this Section 3.5(g) or waived by Purchaser, then subject to the parties' rights
under Section 3.5(k) and (l) and such other terms and conditions herein), within
ten (10) days of such date, Seller shall pay to Purchaser the Title Defect
Amount for such Title Defect.
 
(h)Section 3.5(d) shall be the exclusive right and remedy of Purchaser with
respect to Title Defects asserted by Purchaser pursuant to Section 3.5(a), and
Section 3.5(g) shall be the exclusive right and remedy of Purchaser with respect
to Title Defects asserted by Purchaser pursuant to Section 3.5(f). Section
3.5(e) shall be the exclusive right and remedy of Seller with respect to Title
Benefits asserted by Seller pursuant to Section 3.5(b).


(i)For purposes of this Agreement, the “Title Defect Amount” resulting from a
Title Defect shall be the amount by which the Allocated Value of the Title
Defect Property is reduced as a result of the existence of such Title Defect and
shall be determined in accordance with the following methodology, terms and
conditions:


(i)
if Purchaser and Seller agree on the Title Defect Amount, that amount shall be
the Title Defect Amount;



(ii)
if the Title Defect is a lien, encumbrance or other charge which is undisputed
and liquidated in amount, then the Title Defect Amount shall be the amount
necessary to be paid to remove the Title Defect from the Title Defect Property;



(iii)
if the Title Defect represents a discrepancy between (A) the Net Revenue
Interest for any Title Defect Property and (B) the Net Revenue Interest stated
on Exhibit A-1 for such Title Defect Property, then the Title Defect Amount
shall be the product of the Allocated Value of such Title Defect Property
multiplied by a fraction, the numerator of which is the Net Revenue Interest
decrease and the denominator of which is the Net Revenue Interest stated on
Exhibit A-1;



(iv)
if the Title Defect represents an obligation, encumbrance, burden or charge upon
or other defect in title to the Title Defect Property of a type not described in
subsections (i), (ii) or (iii) above, the Title Defect Amount shall be
determined by taking into account the Allocated Value of the Title Defect
Property, the portion of the Title Defect Property affected by the Title Defect,
the legal effect of the Title Defect, the potential economic effect of the Title
Defect over the life of the Title Defect Property, the values placed upon the
Title Defect by Purchaser and Seller and such other factors as are necessary


15

--------------------------------------------------------------------------------



to make a proper evaluation, including, that if such Title Defect is reasonably
capable of being cured, the reasonable cost and expense of curing such Title
Defect;


(v)
if (A) the Title Defect Property is not a Well (or specified zone(s) therein,
(B) such Title Defect Property does not have an Allocated Value, (C) the Title
Defect with respect to such Title Defect Property causes a loss of title to such
Title Defect Property and (D) the loss of such title to such Title Defect
Property will prevent the continued operation or production of a Well (or one or
more specified zone(s) therein) shown in Exhibit A-1 (such Well or the specified
zone(s) therein being referred to as the “Affected Well”) and the other Assets
are not capable of providing an alternative means to support, in all material
respects, the continued operation or production of the Affected Well, then such
Title Defect Property (a “Defective Support Property”) and such Affected Well(s)
shall collectively be considered a single Title Defect Property for purposes of
this Section 3.5(i); provided, however, that the Title Defect Amount resulting
from the Title Defect affecting such Defective Support Property shall be the
lesser of (1) the reasonable cost to replace such Defective Support Property, if
such Defective Support Property is reasonably capable of being replaced, (2) the
reasonable cost of providing an alternative means to support in all material
respects the continued operation or production of the Affected Well, or (3) the
Title Defect Amount that would otherwise be applicable to such Title Defect
under this Section 3.5(i);



(vi)
the Title Defect Amount with respect to a Title Defect Property shall be
determined without duplication of any costs or losses included in another Title
Defect Amount hereunder; and



(vii)
notwithstanding anything to the contrary in this Article 3, the aggregate Title
Defect Amounts attributable to the effects of all Title Defects upon any Title
Defect Property shall not exceed the Allocated Value of the Title Defect
Property.



(j)Title Benefit Amount. For purposes of this Agreement, the “Title Benefit
Amount” resulting from a Title Benefit shall be determined in accordance with
the following methodology, terms and conditions:


(i)
if Purchaser and Seller agree on the Title Benefit Amount, then that amount
shall be the Title Benefit Amount; and



(ii)
if the Title Benefit represents a benefit in title of a type not described
above, the Title Benefit Amount shall be determined by taking into account the
Allocated Value of the affected property, the portion of the subject property
affected by the Title Benefit, the legal effect of the Title Benefit, the
potential economic effect of the Title Benefit over the life of the subject
property, the values placed upon the Title Benefit by Purchaser and Seller and
such other


16

--------------------------------------------------------------------------------



reasonable factors as are necessary to make a proper evaluation.


(iii)
Notwithstanding the above, no Title Benefit Amount may be claimed with respect
to any matters related to Section 3.4(v).



(k)Seller and Purchaser shall attempt in good faith to agree on (i) the
existence and scope of a Title Defect or Title Benefit, (ii) the Title Defect
Amount or Title Benefit Amount, as the case may be, relating to the portion of
the Assets affected by a Title Defect or Title Benefit and (iii) the adequacy of
Seller's Title Defect curative materials and Purchaser's reasonable satisfaction
thereof (collectively “Title Disputed Matters”). If, with respect to any Title
Defect asserted pursuant to Section 3.5(a), Seller and Purchaser are unable to
resolve one or more Title Disputed Matters on or before Closing, the affected
Title Defect Property(ies) shall be conveyed to Purchaser at Closing and
Purchaser shall pay an amount equal to the aggregate of all unresolved Title
Defect Amounts with respect to such Title Disputed Matters into an escrow
account; provided, however, such escrowed amount shall not exceed an amount
equal to the sum of the Allocated Value(s) relating to the portion of the Title
Defect Property(ies) subject to the Title Disputed Matters. All Title Disputed
Matters, whether asserted pursuant to Section 3.5(a) or Section 3.5(f), that are
unresolved by the parties shall be exclusively and finally resolved by
arbitration pursuant to this Section 3.5(k). There shall be a single arbitrator,
who shall be (i) a title attorney with at least ten (10) years experience in oil
and gas titles involving properties in the regional area in which the Properties
are located (“Title Arbitrator”), as selected by mutual agreement of Purchaser
and Seller within fifteen (15) Business Days after the end of the Cure Period,
and absent such mutual agreement, by the Houston, Texas office of the AAA. The
arbitration proceeding shall be held in Dallas, Texas and shall be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, to the extent such rules do not conflict with the terms of this
Section 3.5(k). The Title Arbitrator's determination shall be made within
fifteen (15) Business Days after submission of the matters in dispute and shall
be final and binding upon both parties, without right of appeal. In making his
or her determination, the Title Arbitrator shall be bound by the rules set forth
in Section 3.5(i) and Section 3.5(j) and may consider such other matters as in
the opinion of the Title Arbitrator are necessary or helpful to make a proper
determination. Additionally, the Title Arbitrator may consult with and engage
disinterested third parties to advise the expert or arbitrator, including
without limitation petroleum engineers. The Title Arbitrator shall act as an
expert for the limited purpose of determining the Title Disputed Matters
submitted by either party and may not award damages, interest or penalties to
either party with respect to any matter. Each party may submit only one Title
Defect Amount with respect to each alleged Title Defect and one Title Benefit
Amount with respect to each Title Benefit (provided that the foregoing shall not
be construed to preclude a party from also arguing against, and the Title
Arbitrator determining, the existence of a Title Defect or a Title Benefit).
Seller and Purchaser shall each bear its own legal fees and other costs of
presenting its case. Each party shall bear one-half of the costs and expenses of
the Title Arbitrator, including any costs incurred by the Title Arbitrator that
are attributable to such third party consultation. Within ten (10) days after
the Title Arbitrator delivers written notice to Purchaser and Seller of his
award with respect to a Title Disputed Matter pertaining to a Title Benefit or a
Title Defect asserted pursuant to Section 3.5(a), the parties shall issue joint
written instructions to the escrow agent to release to Seller or Purchaser, as
applicable, the amount, if any, awarded by the Title Arbitrator to such party,
plus the interest at the Agreed Interest Rate accrued on such amount. Within ten
(10) days after the Title Arbitrator delivers written notice to Purchaser and
Seller of his award with respect to a Title Disputed Matter pertaining to a
Title Defect

17

--------------------------------------------------------------------------------



asserted pursuant to Section 3.5(f), Seller shall pay to Purchaser the amount,
if any, awarded by the Title Arbitrator to Purchaser, plus the interest at the
Agreed Interest Rate accrued on such amount since the Closing Date.
  
(l)Notwithstanding anything to the contrary, (i) in no event shall there be any
adjustments to the Purchase Price or other remedies provided by Seller for any
individual uncured Title Defect for which the Title Defect Amount therefor does
not exceed $100,000 (“Individual Title Threshold”); and (ii) in no event shall
there be any adjustments to the Purchase Price or other remedies provided by
Seller for uncured Title Defects unless the aggregate Title Defect Amounts
attributable to all Material Title Defects exceeds a deductible in an amount
equal to Six Million Dollars ($6,000,000) (the “Title Defect Deductible”), after
which point adjustments to the Purchase Price or other remedies shall be made or
available to Purchaser only to the extent the aggregate Title Defect Amounts
with respect to Material Title Defects are in excess of such Title Defect
Deductible. Notwithstanding the foregoing, (I) any Material Title Defect
relating to a Non-Consent Operation (other than any Non-Consent Operations
disclosed in Schedule 3.4(t) shall not be subject to the Title Defect
Deductible, and (II) after the Title Claim Date but prior to the Post Closing
Title Claim Date Purchaser shall not be entitled to claim any Title Defects in
excess of the lesser of (i) $33,059,880, and (ii) the difference between forty
percent (40%) of the unadjusted Purchase Price and the amount of all claims for
Title Defects, Environmental Defects, Preference Rights and Casualty Losses
prior to the Title Claim Date. Notwithstanding anything to the contrary, (i) in
no event shall there be any adjustments to the Purchase Price for any individual
Title Benefit for which the Title Benefit Amount does not exceed $100,000
(“Individual Benefit Threshold”); and (ii) in no event shall there be any
adjustments to the Purchase Price for any Title Benefit unless (i) the excess of
the aggregate Title Benefit Amounts attributable to all Material Title Benefits
exceeds a deductible in an amount equal to Six Million Dollars ($6,000,000)
(“Title Benefit Deductible”), after which point adjustments to the Purchase
Price shall be made only to the extent the aggregate Title Benefit Amounts with
respect to such Material Title Benefits exceed the Title Benefit Deductible.


Section 3.6    Casualty or Condemnation Loss.


(a)Notwithstanding anything herein to the contrary, from and after the Effective
Time, but subject to the provisions of Section 3.6(b) and Section 3.6(c),
Purchaser shall assume all risk of loss with respect to and any change in the
condition of the Assets and for production of Hydrocarbons through normal
depletion (including but not limited to the watering out of any Well, collapsed
casing or sand infiltration of any Well) and the depreciation of Personal
Property due to ordinary wear and tear with respect to the Assets.


(b)If, after the date of this Agreement but prior to the Closing Date, (i) any
portion of the Assets is destroyed by fire or other casualty or is taken in
condemnation or under right of eminent domain (each a “Casualty Loss”) and
(ii) the amount of any individual Casualty Loss exceeds $100,000 (each a
“Material Casualty Loss”) and the parties proceed to Closing, the Assets
affected by such Material Casualty Loss shall be transferred to Purchaser at
Closing and Seller shall elect by written notice to Purchaser prior to Closing
either (A) to cause the Assets affected by such Material Casualty Loss to be
repaired or restored to at least its condition prior to such Material Casualty
Loss to Purchaser's reasonable satisfaction, at Seller's sole cost, as promptly
as reasonably practicable (which work may extend after the Closing Date), or (B)
Seller, at Closing, shall pay to Purchaser all

18

--------------------------------------------------------------------------------



sums paid to Seller by third parties by reason of such Material Casualty Loss
insofar as with respect to the Assets and shall assign, transfer and set over to
Purchaser or subrogate Purchaser to all of Seller's right, title and interest
(if any) in insurance claims, unpaid awards and other rights against third
parties (excluding any Losses, other than insurance claims, of or against any
Seller Indemnified Parties) arising out of such Material Casualty Loss insofar
as with respect to the Assets. In the case of (A), Seller shall retain all
rights to insurance, condemnation awards and other claims against third parties
with respect to the Material Casualty Loss except to the extent the parties
otherwise agree in writing.


(c)If any action for condemnation or taking under right of eminent domain is
pending or threatened with respect to any Asset or portion thereof after the
date of this Agreement, but no taking of such Asset or portion thereof occurs
prior to the Closing Date, the Parties shall nevertheless be required to close
and Seller, at Closing, shall assign, transfer and set over to Purchaser or
subrogate Purchaser to all of Seller's right, title and interest (if any) in
such condemnation or eminent domain action, including any future awards therein,
insofar as they are attributable to the Assets threatened to be taken.
 
Section 3.7    Retained Litigation.


(a)Notwithstanding anything in this Agreement to the contrary, the Assets
affected by the matter set forth in Items 1, 2 and 3 of Schedule 5.7 (the
“Retained Litigation”) shall be conveyed to Purchaser at the Closing and the
Allocated Value relating to any portion of the Assets affected by the Retained
Litigation shall be placed in the escrow account established pursuant to the
Escrow Agreement as the “Retained Litigation Escrow” to satisfy amounts that may
be owed with respect to the matters addressed in this Section 3.7. After the
Closing, Seller shall prosecute any and all Claims related to the Retained
Litigation, it being understood that (i) Seller and Purchaser shall each be
responsible for paying one half of all attorneys' fees, experts' fees, court
costs and the like incurred by Seller in connection with the Retained
Litigation, and (ii) Seller shall not settle or otherwise dismiss the Retained
Litigation without the prior written consent of Purchaser, which shall not be
unreasonably withheld, conditioned or delayed (unless the settlement terms
consist of a cash payment and does not vest all or part of title in the subject
Asset to any person other than Purchaser, or otherwise detrimentally affect the
Asset).  The Retained Litigation Escrow shall be maintained pursuant to the
Escrow Agreement for so long as the Retained Litigation proceedings are
diligently pursued by Seller until such proceedings are concluded pursuant to a
final, non-appealable judgment or are otherwise finally resolved.
 
(b)In the event that Seller believes in good faith that it has resolved the
Retained Litigation in a manner such that any Title Defects related to the
Retained Litigation are cured, Seller shall submit such curative efforts to
Purchaser for approval (which approval shall not be unreasonably withheld,
conditioned or delayed).  Purchaser shall be deemed to have approved such
curative efforts in the event Purchaser does not notify Seller of its objection
to the same (and the reasons therefor) within seven (7) Business Days after
Purchaser's receipt thereof.  If Purchaser approves the curative efforts, then
Purchaser and Seller shall promptly instruct the escrow agent to release the
Retained Litigation Escrow (and all earnings thereon) to Seller.  In the event
Purchaser so objects, Seller shall have additional time to perform additional
curative efforts to satisfy Purchaser's objections. 



19

--------------------------------------------------------------------------------



(c)In any event:  (i) except with respect to curative efforts that Purchaser has
been deemed to have approved, each Party retains the right to dispute whether or
not a Title Defect relating to the Retained Litigation has been cured, including
whether or not the relevant issue constitutes a Title Defect, and (ii) any such
dispute shall be resolved in accordance with the dispute resolution procedures
set forth in Section 3.5(k).


(d)If the Retained Litigation is not resolved in a manner which cures, to
Purchaser's reasonable satisfaction, any Title Defect stemming from the Retained
Litigation, the Parties shall instruct the escrow agent to pay the portion of
Retained Litigation Escrow related to such unresolved Title Defect (and all
earnings thereon) to Purchaser.


(e)Notwithstanding anything to the contrary in this Agreement, Seller shall not
be required to indemnify Purchaser for aggregate Claims related to the Retained
Litigation in excess of the Retained Litigation Escrow, and the Retained
Litigation Escrow shall be Purchaser's SOLE RECOURSE AND SOLE AND EXCLUSIVE
REMEDY against Seller with respect to all Claims under or relating to the
Retained Litigation.


Section 3.8    Limitations on Applicability.


Subject to the following sentence, the right of Purchaser to assert a Title
Defect under this Agreement shall terminate as of the Post-Closing Title Claim
Date, provided there shall be no termination of Purchaser's or Seller's rights
under Section 3.5 with respect to any bona fide Title Defect properly asserted
in a Title Defect Notice on or before the Post-Closing Title Claim Date, or
Seller's rights under Section 3.5 with respect to any bona fide Title Benefit
Claim properly asserted in a Title Benefit Notice on or before the Title Claim
Date. Thereafter, Purchaser's sole and exclusive rights and remedies with regard
to title to the Assets shall be as set forth in, and arising under, the
Conveyance transferring the Assets from Seller to Purchaser.


ARTICLE 4
ENVIRONMENTAL MATTERS


Section 4.1    Assessment.


(a)From and after the date hereof and up to and including the Closing Date (or
earlier termination of this Agreement) but subject to (i) applicable Laws, (ii)
the other provisions of this Section 4.1 and (iii) obtaining any required
consents of third parties, including third party operators of the Assets (with
respect to which consents Seller shall use commercially reasonable efforts to
obtain), Seller shall afford to Purchaser and its officers, employees, agents,
accountants, attorneys, investment bankers and other authorized representatives
(“Purchaser's Representatives”) full access, during normal business hours and
upon reasonable notice, to the Assets and all Records and other documents in
Seller's or any their respective Affiliates', and shall use commercially
reasonable efforts to provide access to any third party operators', possession
relating primarily to the Assets. Seller shall also make available to Purchaser
and Purchaser's Representatives, upon reasonable notice during normal business
hours, Seller's personnel knowledgeable with respect to the Assets in order that
Purchaser may make such diligence investigation as Purchaser considers necessary
or appropriate. All investigations and due diligence conducted by Purchaser or
any Purchaser's Representative shall

20

--------------------------------------------------------------------------------



be conducted at Purchaser's sole cost, risk and expense and any conclusions made
from any examination done by Purchaser or any Purchaser's Representative shall
result from Purchaser's own independent review and judgment.


(b)Upon reasonable written notice to Seller, Purchaser shall have the right to
conduct an environmental assessment, including an ASTM Phase I and Phase II
environmental review (subject to the other requirements set forth herein), of
all or any portion of the Properties (the “Assessment”), to be conducted at
Purchaser's discretion with the assistance of a reputable environmental
consulting or engineering firm, but only to the extent that Seller may grant
such right without violating any obligations to any third party (provided that
Seller shall use its commercially reasonable efforts to promptly obtain any
necessary third party consents to any Assessment to be conducted by Purchaser).
Such commercially reasonable efforts may include, without limitation, arranging
for execution by Purchaser of a customary access agreement as a condition of
such access. To the extent that Seller is unable to secure such consent to any
Assessment from any third party operator whose role in operating any Asset is
deemed by Purchaser to be material to the Assessment, Seller shall be
responsible for providing to Purchaser any environmental information reasonably
relevant to that Asset. The Assessment shall be conducted at the sole cost and
expense of Purchaser, and shall be subject to the indemnity provisions of
Section 4.4. Prior to conducting any sampling, boring, drilling or other
invasive investigative activity with respect to the Properties (“Invasive
Activity”), Purchaser shall furnish a general description of the intended scope
of such Invasive Activity, including a description of the activities to be
conducted and a description of the approximate locations of such activities.
Purchaser shall not be permitted to conduct any Invasive Activity without
Seller's prior written consent, which may not be unreasonably withheld or
delayed. If any of the proposed activities may unreasonably interfere with
normal operation of the Properties, Seller may require an appropriate
modification of the proposed Invasive Activity. Seller shall have the right to
be present during any Assessment of the Properties and shall have the right, at
its option and expense, to obtain at the time of such Assessment split samples
of any environmental media sampled during the Assessment.


(c)Purchaser shall coordinate its environmental site assessments and physical
inspections of the Assets with Seller to minimize any inconvenience to or
interruption of the normal conduct of business by Seller. Purchaser shall abide
by Seller's, and any third party operator's, safety rules, regulations and
operating policies while conducting its due diligence evaluation of the Assets
including any environmental or other inspection or assessment of the Assets.
 
(d)In the event Purchaser desires to perform any Assessment on a portion of the
Assets, then upon Seller's request, Purchaser agrees to provide Seller promptly,
but not later than the Environmental Claim Date, copies of all reports (whether
in draft or final form), test results, and other documentation and data prepared
or compiled by Purchaser and/or any of Purchaser's Representatives and which
contain information collected or generated from the Assessment conducted with
respect to such Assets, except that Purchaser shall not be required to provide
any such materials that are protected by the attorney-client, work product, or
other privilege or protection. Seller shall not be deemed by its receipt of said
documents or otherwise to have made any representation or warranty, expressed,
implied or statutory, as to the condition to the Assets or to the accuracy of
said documents or the information contained therein.


(e)Upon completion of Purchaser's due diligence, Purchaser shall at its sole
cost and

21

--------------------------------------------------------------------------------



expense and without any cost or expense to Seller or its Affiliates, (i) repair
any damage done to the Assets in connection with Purchaser's due diligence in
accordance with recognized industry standards or requirements of third party
operators, (ii) restore the Assets to substantially the same condition that
existed prior to commencement of Purchaser's due diligence, to the full extent
of any damage related to Purchaser's due diligence, and (iii) remove all
equipment, tools or other property brought onto the Assets in connection with
Purchaser's due diligence. Any disturbance to the Assets (including, without
limitation, any real property, platform or other fixtures associated with such
Assets) resulting from Purchaser's due diligence will be promptly corrected by
Purchaser upon completion of Purchaser's due diligence.


(f)During all periods that Purchaser, and/or any of Purchaser's Representatives
are on the Assets, Purchaser shall maintain, at its sole expense and with
insurers reasonably satisfactory to Seller, policies of insurance of the types
and in the amounts consistent with industry standards. Coverage under all
insurance required to be carried by Purchaser hereunder will (i) be primary
insurance, (ii) list Seller Indemnified Parties as additional insureds, (iii)
waive subrogation against Seller Indemnified Parties, (iv) be maintained for
three years following Purchaser's and/or Purchaser's Representatives due
diligence activities, and (v) provide for 30 days' prior notice to Seller in the
event of cancellation or modification of the policy or reduction in coverage.
Upon request by Seller, Purchaser shall provide evidence of such insurance to
Seller prior to entering upon the Assets.


(g)Unless otherwise required to be disclosed under applicable Law, all
information obtained by Purchaser and its representatives pursuant to this
Section 4.1 shall be subject to the terms of that certain confidentiality
agreement dated August 15, 2011, by and between Merit Energy Company, LLC and
Purchaser (the “Confidentiality Agreement”).


Section 4.2    NORM, Wastes and Other Substances.


Purchaser acknowledges that the Assets have been used for the exploration,
development, and production of Hydrocarbons and that there may be petroleum,
produced water, wastes, or other substances or materials located in, on or under
the Properties or associated with the Assets. Equipment and sites included in
the Assets may contain Hazardous Materials, including NORM. NORM may affix or
attach itself to the inside of wells, materials, and equipment as scale, or in
other forms. The wells, materials, and equipment located on the Properties or
included in the Assets may contain Hazardous Materials, including NORM.
Hazardous Materials, including NORM, may have come in contact with various
environmental media, including without limitation, water, soils or sediment.
Special procedures may be required for the assessment, remediation, removal,
transportation, or disposal of environmental media and Hazardous Materials,
including NORM, from the Assets.
Section 4.3    Environmental Defects.


(a)If, as a result of its due diligence pursuant to Section 4.1, Purchaser
determines that with respect to any individual Asset, there exists a violation
of, or a condition subject to remediation or correction under, an Environmental
Law (other than (i) any matter relating to any Assets operated by Purchaser
and/or its Affiliates, or (ii) any matter with respect to NORM) (in each case,
an “Environmental Defect”), then on or before 5:00 p.m. Central Time on June 15,
2012 (the “Environmental Claim Date”), Purchaser may notify Seller in writing of
such Environmental Defect

22

--------------------------------------------------------------------------------



(an “Environmental Defect Notice”); provided, however, that Purchaser agrees
that it will use reasonable efforts to furnish Seller once every two (2) weeks,
commencing on the fourteenth (14th) day following the date of this Agreement
until the Environmental Claim Date, written notice of any Environmental Defect
that any officer of Purchaser or its Affiliates discovers or learns during such
two (2) week period, which may be preliminary in nature and supplemented prior
to the Environmental Claim Date; provided, however, that the failure of
Purchaser to give Seller any preliminary notices shall not waive any
Environmental Defects or constitute a breach of this Agreement. To be effective,
the Environmental Defect Notice shall set forth (i) a description of the matter
constituting the alleged Environmental Defect, (ii) the Units/Wells and the
associated Asset affected by the Environmental Defect (each an “Environmental
Defect Property”), (iii) the estimated Lowest Cost Response to eliminate the
Environmental Defect in question (the “Environmental Defect Amount”), and (iv)
supporting documents reasonably necessary for Seller to ascertain the existence
of the alleged Environmental Defect and the Environmental Defect Amount. For all
purposes of this Agreement, Purchaser shall be deemed to have waived any
Environmental Defect which Purchaser fails to assert as an Environmental Defect
by an Environmental Defect Notice received by Seller on or before the
Environmental Claim Date.
(b)Seller shall have the right, but not the obligation, to cure any
Environmental Defect before Closing or, provided that the parties shall have
agreed in writing to the general plan of remediation with respect to such
Environmental Defect and the time period by which such remediation shall take
place, after Closing. Purchaser shall have the right to participate in the
implementation of the remediation plan, including the right to (i) observe all
remediation work, and, (ii) at Purchaser's sole cost and expense, obtain split
samples of any environmental media obtained during the performance of
remediation work. If Seller disagrees with any of Purchaser's assertions with
respect to the existence of an Environmental Defect or the Environmental Defect
Amount, Purchaser and Seller will attempt to resolve the dispute prior to
Closing. If the dispute cannot be resolved prior to Closing, either party may
submit the dispute to an environmental consultant or professional approved in
writing by Seller and Purchaser that is experienced in environmental corrective
action at oil and gas properties in the relevant jurisdiction and that shall not
have performed professional services for either party or any of their respective
Affiliates during the previous five years (the “Independent Expert”). The
Independent Expert shall conduct the dispute resolution proceeding by written
submissions from Purchaser and Seller with exhibits, including interrogatories,
supplemented with appearances by Purchaser and Seller, if necessary, as the
Independent Expert may deem necessary. After the parties and Independent Expert
have had the opportunity to review all such submissions, the Independent Expert
shall call for a final, written offer of resolution from each party. The
Independent Expert shall render its decision within twenty (20) Business Days of
receiving such offers by selecting one or the other of the offers. The
Independent Expert may not award damages, interest or penalties to either party
with respect to any matter. The decision of the Independent Expert shall be
final and binding upon both parties, without right of appeal. Seller and
Purchaser shall each bear its own legal fees and other costs of presenting its
case to the Independent Expert. Each party shall bear one-half of the costs and
expenses of the Independent Expert.
 
(c)The parties shall adjust the Purchase Price to reflect the Environmental
Defect Amounts, as agreed by the parties or as determined by the Independent
Expert, for all Material Environmental Defects; provided, that notwithstanding
anything to the contrary, (a) in no event shall there be any adjustments to the
Purchase Price for any individual uncured Environmental Defect for

23

--------------------------------------------------------------------------------



which the Environmental Defect Amount therefor does not exceed $100,000
(“Individual Environmental Threshold”); and (b) in no event shall there be any
adjustments to the Purchase Price for any Material Environmental Defect unless
the aggregate Environmental Defect Amount attributable to all Material
Environmental Defects exceeds Six Million Dollars ($6,000,000) (the
“Environmental Defect Deductible”), after which point Purchaser shall be
entitled to adjustments to the Purchase Price or other remedies only to the
extent the aggregate Environmental Defect Amounts with respect to all Material
Environmental Defects are in excess of the Environmental Defect Deductible. To
the extent the Independent Expert fails to determine any disputed Environmental
Defect Amounts prior to Closing, then, within ten (10) days after the
Independent Expert delivers written notice to Purchaser and Seller of his award
with respect to an Environmental Defect Amount, Seller shall pay to Purchaser
the amount, if any, so awarded by the Independent Examiner, plus interest
payable on such amount at the Agreed Interest Rate from (but not including) the
Closing Date to (and including) the date on which such amount is paid to
Purchaser.


Section 4.4    Inspection Indemnity.


Purchaser hereby agrees to defend, indemnify and hold harmless each of the third
party operators and owners of the Assets and Seller Indemnified Persons from and
against any and all Losses arising out of, resulting from or relating to any
field visit, environmental property assessment, or other due diligence activity
conducted by Purchaser or any Purchaser's Representative with respect to the
Assets, even if such Losses arise out of or result from, solely or in part, the
sole, active, passive, concurrent or comparative negligence, strict liability or
other fault or violation of Law of or by any such third party operator or owner
or Seller Indemnified Person, excepting only Losses actually resulting on the
account of the gross negligence or willful misconduct of such person.
Section 4.5    Exclusive Remedy.


Subject to the limitations contained therein, Section 4.3 shall be the exclusive
right and remedy of Purchaser with respect to any Environmental Defect. Subject
to Section 5.27, Purchaser hereby waives any claims of cost recovery or
contribution from Seller or its Affiliates related to the Assets under any
Environmental Law or other cause of action with respect to any Environmental
Defect.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER


Section 5.1    Generally.


(a)Any representation or warranty qualified “to the knowledge of Seller” or “to
Seller's knowledge” or with any similar knowledge qualification is limited to
matters within the actual knowledge of the officers of Seller or its Affiliates
or those employees of Seller or any of its Affiliates who have responsibility
for the Assets and who have the following titles: General Manager - North
Division; Controller; Director - Tax; Vice President - Acquisitions and
Divestitures; Manager - North Regulatory; Land Manager; and Region Manager - DJ
Basin. “Actual knowledge” for purposes of this Agreement means information
actually personally known by such Persons.
(b)Inclusion of a matter on a Schedule in relation to a representation or
warranty which

24

--------------------------------------------------------------------------------



addresses matters having a Material Adverse Effect shall not be deemed an
indication that such matter does, or may, have a Material Adverse Effect.
Likewise, the inclusion of a matter on a Schedule in relation to a
representation or warranty shall not be deemed an indication that such matter
necessarily would, or may, breach such representation or warranty absent its
inclusion on such Schedule. Matters may be disclosed on a Schedule to this
Agreement for purposes of information only.


(c)Subject to the foregoing provisions of this Section 5.1, the disclaimers and
waivers contained in Section 11.9 and the other terms and conditions of this
Agreement, Seller represents and warrants to Purchaser the matters set out in
the remainder of this Article 5.


Section 5.2    Existence and Qualification.


Each entity comprising Seller is either a limited partnership or a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and is duly qualified to do business as a
foreign entity in the State of Colorado.
Section 5.3    Power.


Seller has the requisite power and authority to enter into and perform this
Agreement and consummate the transactions contemplated by this Agreement.
Section 5.4    Authorization and Enforceability.


The execution, delivery and performance of this Agreement, and the performance
of the transactions contemplated hereby, have been duly and validly authorized
by all necessary limited partnership or limited liability company action (as
applicable) on the part of Seller. This Agreement has been duly executed and
delivered by Seller (and all documents required hereunder to be executed and
delivered by Seller at Closing will be duly executed and delivered by Seller)
and this Agreement constitutes, and at the Closing such documents will
constitute, the valid and binding obligations of Seller, enforceable against
Seller in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer, fraudulent conveyance or other similar laws affecting the
rights and remedies of creditors generally as well as to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at Law).
Section 5.5    No Conflicts.


Subject to the giving of all notices to third parties and the receipt of all
consents, approvals and waivers from third parties in connection with the
transactions contemplated hereby, the execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
herein will not (i) conflict with or result in a breach of any provisions of the
organizational documents of Seller, (ii) result in a default or the creation of
any encumbrance or give rise to any right of termination, cancellation or
acceleration under any of the terms, conditions or provisions of any Lease,
Contract, note, bond, mortgage, indenture, license or other material agreement
to which any Seller is a party or by which any Seller or the Assets may be bound
or (iii) violate any material Laws applicable to any Seller or any of the
Assets.

25

--------------------------------------------------------------------------------



Section 5.6    Liability for Brokers' Fees.


Purchaser shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Seller or its Affiliates,
for brokerage fees, finder's fees, agent's commissions or other similar forms of
compensation in connection with this Agreement or any agreement or transaction
contemplated hereby.
Section 5.7    Litigation.


With respect to the Assets and Seller's or any of its Affiliates' ownership,
operation, development, maintenance, or use of any of the Assets, except as set
forth in Schedule 5.7: (i) no proceeding, arbitration, action, suit, pending
settlement, or other legal proceeding of any kind or nature before or by any
Governmental Body or arbitral body (each, a “Proceeding,” and collectively
“Proceedings”) (including any take-or-pay claims) to which Seller or any of its
Affiliates is a party and which relates to the Assets is pending or, to Seller's
knowledge, threatened against Seller or any of its Affiliates; (ii) to Seller's
knowledge, no Proceeding or investigation to which Seller is not a party which
relates to the Assets is pending or threatened; and (iii) no notice in writing
from any third party (including any Governmental Body) has been received by
Seller or any of its Affiliates threatening any Proceeding relating to the
Assets (excluding any notices relating to any Environmental Liabilities or
Environmental Law).
Section 5.8    Taxes and Assessments.
 
Except as disclosed on Schedule 5.8, during the period of Seller's ownership of
the Assets, all Severance Taxes, Property Taxes and all other Taxes based on or
measured by the ownership of the Assets, the production of Hydrocarbons or the
receipt of proceeds therefrom that have become due and payable before the
Effective Time have been properly paid. There are no liens for Taxes with
respect to the Assets other than Permitted Encumbrances. There are no suits or
proceedings pending, or to Seller's knowledge, any claims, investigations,
audits, inquiries pending or threatened against Seller in respect of Taxes which
affect or may reasonably be expected to affect any of the Assets.  No Asset is
subject to any partnership within the meaning of subchapter K of Chapter 1 of
Subtitle A of the Code.  Seller has not granted any waiver of any statute of
limitations with respect to, or any extension of a period for the assessment of,
any Tax affecting, or which reasonably may be expected to affect, the Assets. 
There are no tax related suits or proceedings pending, or to the  knowledge of
Seller, any claims, investigations, audits, inquiries pending or threatened
against Seller with respect to any Taxes which may reasonably be expected to
affect the Assets.
Section 5.9    Compliance with Laws.


Except as disclosed on Schedule 5.9, the Assets are, and the ownership,
operation, development, maintenance, and use of any of the Assets are, in
compliance in all material respects with the provisions and requirements of all
Laws, including Employment Laws, of all Governmental Bodies having jurisdiction
with respect to the Assets, or the ownership, operation, development,
maintenance, or use of any of the Assets. Notwithstanding the foregoing, Seller
makes no representation or warranty, express or implied, under this Section 5.9
relating to any Environmental Liabilities or Environmental Law or with respect
to any payment obligations of Seller addressed in

26

--------------------------------------------------------------------------------



Section 5.11. Except as disclosed on Schedule 5.9, Seller has not received a
written notice of a material violation of any Law (excluding Environmental Laws)
applicable to the Assets or the ownership, operation, development, maintenance
and use of any of the Assets, which remains uncured.
Section 5.10    Contracts.


(a)The list of Contracts set forth in Schedule 1.2(d) includes all of the
following contracts relating to or otherwise involving the Assets: (i) farmout,
farmin, participation or similar agreements, (ii) contracts which provide for an
area of mutual interest, (iii) contracts involving the marketing, gathering,
transportation, compression and/or processing of Hydrocarbons not cancelable by
Purchaser after the Closing upon notice of 60 days or less, (iv) contracts
providing for any call upon, option to purchase or similar rights with respect
to the Assets or to the production therefrom, (v) royalty settlement agreements,
and (vi) any other contracts obligating Seller to make payments in excess of Two
Hundred Thousand Dollars ($200,000.00) per year. Notwithstanding the foregoing,
the following shall not be required to be listed on Schedule 1.2(d): (A) the
Leases, (B) Easements, (C) the surface use agreements contemplated by Section
5.25, (D) contracts which will be cancelable by Purchaser after the Closing upon
notice of 60 days or less without liability for further payment other than
nominal penalty, and (E) as to subsection (vi) only, contracts with respect to
which costs incurred thereunder are included in lease operating statements
provided to Purchaser and failure to list such contracts on Schedule 1.2(d)
would not result in a Material Adverse Effect.
  
(b)Except as disclosed on Schedule 5.10, to the knowledge of Seller, Seller has
paid its share of all costs (including all Property Costs) payable by it under
the Contracts. Seller is in compliance in all material respects and, to Seller's
knowledge, all counterparties are in compliance in all material respects under
all Contracts, except as disclosed on Schedule 5.10.


Section 5.11    Payments for Hydrocarbon Production.


Except as set forth on Schedule 5.11, (a) all material rentals, royalties,
excess royalty, overriding royalty interests, Hydrocarbon production payments,
and other payments due and payable by Seller to overriding royalty holders and
other interest owners under or with respect to the Assets and the Hydrocarbons
produced therefrom or attributable thereto, have been paid, and (b) Seller is
not obligated under any contract or agreement for the sale of gas from the
Assets containing a take-or-pay, advance payment, prepayment, or similar
provision, or under any gathering, transmission, or any other contract or
agreement with respect to any of the Assets to gather, deliver, process, or
transport any gas without then or thereafter receiving full payment therefor.
Section 5.12    Governmental Authorizations.


Except as disclosed on Schedule 5.12, Seller has obtained and is maintaining all
material federal, state and local governmental licenses, permits, franchises,
orders, exemptions, variances, waivers, authorizations, lease bonds, area-wide
bonds or other surety bonds, letters of credit, guarantees, certificates,
consents, rights, privileges and applications therefor (the “Governmental
Authorizations”) that are presently necessary or required for the ownership and
operation of the Seller Operated Assets as currently owned and operated
(excluding Governmental Authorizations required by Environmental Law). Except as
disclosed in Schedule 5.7 or Schedule 5.12, (i) Seller has operated

27

--------------------------------------------------------------------------------



the Seller Operated Assets in all material respects in accordance with the
conditions and provisions of such Governmental Authorizations, and (ii) no
written notices of material violation have been received by Seller, and no
Proceedings are pending or, to Seller's knowledge, threatened in writing that
might result in any material modification, revocation, termination or suspension
of any such Governmental Authorizations or which would require any material
corrective or remediation action by Seller.
Section 5.13    Outstanding Capital Commitments.


As of the date hereof, there are no outstanding AFEs, well proposals or other
commitments to make capital expenditures pursuant to any agreement with third
parties or to the regulations of any applicable Governmental Body which are
binding on the Assets and which Seller reasonably anticipates will require
expenditures by the owner of the Assets after the Effective Time in excess of
$125,000 (on an individual Asset basis and net to Seller's interest) other than
those shown on Schedule 5.13.
Section 5.14    Imbalances.


There are no oil or gas well or pipeline imbalances arising with respect to the
Assets except as disclosed on Schedule 5.14.
Section 5.15    Condemnation.


There is no actual or, to Seller's knowledge, threatened taking (whether
permanent, temporary, whole or partial) of any part of the Properties by reason
of condemnation or the threat of condemnation.
Section 5.16    Bankruptcy.


There are no bankruptcy, reorganization, or receivership proceedings pending
against, or, to Seller's knowledge, being contemplated by or threatened against
Seller.
Section 5.17    Affiliated Contracts.


Except as shown on Schedule 5.17, there are no transactions or Contracts
affecting any of the Assets between Seller and any Affiliate of Seller that will
continue beyond the Closing.
Section 5.18    Foreign Person.


Seller is not a “foreign person” within the meaning of Section 1445 of the Code.
Section 5.19    No Liens.


The Assets will be conveyed to Purchaser at closing free and clear of all liens,
encumbrances and adverse claims created by, through or under Seller, except for
Permitted Encumbrances and except as disclosed on Schedule 5.19.
Section 5.20    Audits.

28

--------------------------------------------------------------------------------





Except as provided on Schedule 5.20, there are no audits currently being
conducted by Seller of the joint account under any operating agreements relating
to the Assets nor are there any audits of Seller currently underway or to
Seller's knowledge imminent relating to the Assets.
Section 5.21    Judgments.


There are no unsatisfied judgments or injunctions relating to the Assets issued
by a court of competent jurisdiction or other governmental agency outstanding
against Seller.
Section 5.22    Tax Partnerships.


The Assets are not subject to any tax partnership agreements requiring a
partnership income tax return to be filed under Subchapter K of Chapter 1 of
Subtitle A of the Code.
Section 5.23    Preferential Rights to Purchase and Areas of Mutual Interest.


Except as identified on Schedule 7.7, there are no Preferential Rights to
purchase or area of mutual interest obligations which entitle any third party to
receive a portion of Seller's interest in the Assets.
Section 5.24    Transfer Requirements.


Except for consents that are Permitted Encumbrances, or are identified on
Schedule 7.7, no Transfer Requirements are required for Seller's assignment and
conveyance of the Assets to Purchaser.
Section 5.25    Surface Use Agreements, Surface Access.


With the exception of Lease provisions, including provisions set forth in
recorded addendums to Leases, and the Contracts listed on Schedule 1.2(d) or the
Easements listed on Schedule 1.2(e), there are no surface use agreements to
which Seller is a party covering any portion of the Lands and which (i) require
payments in excess of $125,000 or (ii) materially interfere with the development
or operation of an Asset (as currently owned and operated); provided that the
foregoing phrase in parenthesis is intended by the parties to encompass the use
and ownership of proved undeveloped and proved developed non-producing Assets in
a manner similar to Seller's current use and ownership of developed or producing
Assets).
Section 5.26    Plugging and Abandonment Obligations.


Except as set forth on Exhibit A-1, to Seller's knowledge, there are no Wells
which are required to be plugged and abandoned at the present time under
applicable Law or the terms of any Lease or agreement to which Seller is a
party.
Section 5.27    Environmental.


To Seller's knowledge only as of the date this Agreement is executed, except as
set forth on

29

--------------------------------------------------------------------------------



Schedule 5.27, (i) no Proceeding involving the environmental condition of the
Assets or the violation of Environmental Laws is pending or threatened against
Seller or any of its Affiliates and no notice in writing from any third party
(including any Governmental Body) has been received by Seller or any of its
Affiliates threatening any such Proceeding relating to the Assets; (ii) the
Assets are, and the ownership, operation, development, maintenance and use of
any of the Assets are in material compliance with the provisions and
requirements of all Environmental Laws; and (iii) Seller has obtained and is
maintaining all Governmental Authorizations required by Environmental Laws and
Seller has operated the Seller Operated Assets in all material respects in
accordance with the conditions and provisions of such environmental Governmental
Authorizations, and no written notices of material violation of environmental
Governmental Authorizations have been received by Seller, and no Proceedings are
pending or threatened in writing that might result in any material modification,
revocation, termination or suspension of any such environmental Governmental
Authorizations or which would require any material corrective or remediation
action by Seller.
Section 5.28    Appropriate Disposal.


Except as set forth in Schedule 5.28 and except for those quantities of waste
materials generated and disposed of in accordance with Environmental Laws in the
ordinary course of Seller's business, Seller has not generated or transported
any produced water, Hazardous Materials or solid waste materials to any offsite
disposal facility which is not fully licensed and authorized to receive same.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser represents and warrants to Seller the following:
Section 6.1    Existence and Qualification.


Purchaser is duly organized, validly existing and in good standing under the
laws of the state of its formation; and Purchaser is or will be as of Closing
duly qualified to do business as a foreign corporation in the State of Colorado.
Section 6.2    Power.


Purchaser has the requisite power and authority to enter into and perform this
Agreement and consummate the transactions contemplated by this Agreement.
Section 6.3    Authorization and Enforceability.


The execution, delivery and performance of this Agreement, and the performance
of the transaction contemplated hereby, have been duly and validly authorized by
all necessary corporate action on the part of Purchaser. This Agreement has been
duly executed and delivered by Purchaser (and all documents required hereunder
to be executed and delivered by Purchaser at Closing will be duly executed and
delivered by Purchaser) and this Agreement constitutes, and at the Closing such
documents will constitute, the valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with their terms except as such
enforceability may be limited by applicable

30

--------------------------------------------------------------------------------



bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer,
fraudulent conveyance or other similar laws affecting the rights and remedies of
creditors generally as well as to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 6.4    No Conflicts.


The execution, delivery and performance by Purchaser of this Agreement and the
consummation of the transactions contemplated herein will not conflict with or
result in a breach of any provisions of the organizational or other governing
documents of Purchaser nor will it violate any Laws applicable to Purchaser or
any of its property.
Section 6.5    Liability for Brokers' Fees.


Seller shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Purchaser or its
Affiliates, for brokerage fees, finder's fees, agent's commissions or other
similar forms of compensation in connection with this Agreement or any agreement
or transaction contemplated hereby.
Section 6.6    Litigation.


There are no Proceedings pending, or to the actual knowledge of Purchaser,
threatened in writing before any Governmental Body against Purchaser or any
Affiliate of Purchaser which are reasonably likely to materially impair
Purchaser's ability to perform its obligations under this Agreement.
Section 6.7    Financing.


Prior to the Closing Date, Purchaser will have sufficient cash (in United States
dollars) to enable it to pay the Closing Payment to Seller at the Closing and to
otherwise satisfy its obligations under this Agreement.
Section 6.8    Limitation.


Except for the representations and warranties expressly made by Seller in
Article 5 of this Agreement, in the Conveyances or confirmed in any certificate
furnished or to be furnished to Purchaser pursuant to this Agreement, Purchaser
represents and acknowledges that (i) there are no representations or warranties,
express, statutory or implied, as to the Assets, and (ii) Purchaser has not
relied upon any other oral or written information provided by Seller. Without
limiting the generality of the foregoing, subject to Section 5.27, Purchaser
represents and acknowledges that Seller has made and will make no representation
or warranty regarding any matter or circumstance relating to Environmental Laws,
Environmental Liabilities, the release of materials into the environment or
protection of human health, safety, natural resources or the environment or any
other environmental condition of the Assets.
Section 6.9    SEC Disclosure.



31

--------------------------------------------------------------------------------



Purchaser is acquiring the Assets for its own account for use in its trade or
business, and not with a view toward or for sale associated with any
distribution thereof, nor with any present intention of making a distribution
thereof within the meaning of the Securities Act of 1933, as amended, and
applicable state securities laws.
Section 6.10    Bankruptcy.


There are no bankruptcy, reorganization or receivership proceedings pending
against, being contemplated by, or, to Purchaser's knowledge, threatened against
Purchaser.
Section 6.11    Qualification.


To the extent required by the applicable Law, as of the Closing, Purchaser will
have lease bonds, area-wide bonds or any other surety bonds as may be required
by, and in accordance with, applicable state or federal regulations governing
the ownership and operation of the Leases and Wells.
Section 6.12    Independent Evaluation.


Purchaser is sophisticated in the evaluation, purchase, ownership and operation
of oil and gas properties and related facilities. In making its decision to
enter into this Agreement and to consummate the transactions contemplated
herein, Purchaser (a) has relied or shall rely solely on its own independent
investigation and evaluation of the Assets and the advice of its own legal, tax,
economic, insurance, environmental, engineering, geological and geophysical
advisors and the express provisions of this Agreement and not on any comments,
statements, projections or other materials made or given by any representatives
or consultants or advisors engaged by Seller and (b) has satisfied or shall
satisfy itself through its own due diligence as to the environmental and
physical condition and state of repair of and contractual arrangements and other
matters affecting the Assets.
ARTICLE 7
COVENANTS OF THE PARTIES


Section 7.1    HSR Act.


If applicable, within five Business Days following the execution by Purchaser
and Seller of this Agreement, Purchaser and Seller will each prepare and
simultaneously file with the DOJ and the FTC, as applicable, the notification
and report form required for the transactions contemplated by this Agreement by
the HSR Act, and request early termination of the waiting period thereunder.
Purchaser and Seller agree to respond promptly to any inquiries from the DOJ or
the FTC concerning such filings and to comply in all material respects with the
filing requirements of the HSR Act. Purchaser and Seller shall cooperate with
each other and, subject to the terms of the Confidentiality Agreement, shall
promptly furnish all information to the other party that is necessary in
connection with Purchaser's and Seller's compliance with the HSR Act. Purchaser
and Seller shall keep each other fully advised with respect to any requests from
or communications with the DOJ or FTC concerning such filings and shall consult
with each other with respect to all responses thereto. Each of Seller and
Purchaser shall use its reasonable efforts to take all actions reasonably
necessary and appropriate in connection with any HSR Act filing to consummate
the transactions contemplated hereby.

32

--------------------------------------------------------------------------------



Section 7.2    Government Reviews.


Seller and Purchaser shall in a timely manner (a) make all required filings, if
any, with and prepare applications to and conduct negotiations with, each
Governmental Body as to which such filings, applications or negotiations are
necessary or appropriate in the consummation of the transactions contemplated
hereby and (b) provide such information as each may reasonably request to make
such filings, prepare such applications and conduct such negotiations. Each
party shall cooperate with and use all commercially reasonable efforts to assist
the other with respect to such filings, applications and negotiations.
Section 7.3    Notification of Breaches.


Until the Closing,
(a)Purchaser shall use reasonable efforts to notify Seller within two (2)
Business Days after Purchaser obtains actual knowledge that any representation
or warranty of Seller contained in this Agreement is untrue in any material
respect or will be untrue in any material respect as of the Closing Date, or
that any covenant or agreement to be performed or observed by Seller prior to or
on the Closing Date has not been so performed or observed in any material
respect. Any such notice shall include (i) a description of the instances
Purchaser alleges have caused the representations or warranties of Seller to be
untrue or have caused Seller's failure to perform or observe any covenant or
agreement and the alleged value of such instances and (ii) a description of the
actions Purchaser believes are necessary to cure the instances Purchaser alleges
to have caused such representations and warranties to be untrue or have caused
Seller's failure to perform or observe any covenant or agreement.
Notwithstanding the foregoing, the failure of Purchaser to give Seller any such
notice shall not constitute a breach of this Agreement so long as Seller's
ability to cure is not materially harmed by Purchaser's failure to provide such
notice.
  
(b)Seller shall use reasonable efforts to notify Purchaser within two (2)
Business Days after Seller obtains actual knowledge that any representation or
warranty of Purchaser contained in this Agreement is untrue in any material
respect or will be untrue in any material respect as of the Closing Date, or
that any covenant or agreement to be performed or observed by Purchaser prior to
or on the Closing Date has not been so performed or observed in any material
respect. Any such notice shall include (i) a description of the instances Seller
alleges have caused the representations or warranties of Purchaser to be untrue
or have caused Purchaser's failure to perform or observe any covenant or
agreement and the alleged value of such instances and (ii) a description of the
actions Seller believes are necessary to cure the instances Seller alleges to
have caused such representations and warranties to be untrue or have caused
Purchaser's failure to perform or observe any covenant or agreement.
Notwithstanding the foregoing, the failure of Seller to give Purchaser any such
notice shall not constitute a breach of this Agreement so long as Purchaser's
ability to cure is not materially harmed by Seller's failure to provide such
notice.


(c)If any of Purchaser's or Seller's representations or warranties is untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of Purchaser's or Seller's
covenants or agreements to be performed or observed prior to or on the Closing
Date shall not have been so performed or observed in any material respect, but
if such

33

--------------------------------------------------------------------------------



breach of representation, warranty, covenant or agreement shall (if curable) be
cured by the Closing, then such breach shall be considered not to have occurred
for all purposes of this Agreement. No such notification shall affect the
representations or warranties of the parties or the conditions to their
respective obligations hereunder.


(d)There shall be no breach of the covenants in this Section 7.3 as a result of
a party's failure to report a breach of any representation or warranty or a
failure to perform or observe any covenant or agreement of which it had
knowledge if the party subject to the breach or failure also had knowledge
thereof prior to Closing.


Section 7.4    Letters-in-Lieu; Assignments; Operatorship.


(a)Seller will execute on the Closing Date letters in lieu of division and
transfer orders relating to the Assets, on forms prepared by Seller and
reasonably satisfactory to Purchaser, to reflect the transaction contemplated
hereby.


(b)Seller will prepare and execute, and Purchaser will execute, on the Closing
Date, all assignments necessary to convey to Purchaser all federal and state
Leases in the form as prescribed by the applicable Governmental Body and
otherwise acceptable to Purchaser and Seller.


(c)Seller makes no representations or warranties to Purchaser as to
transferability or assignability of operatorship of any Seller Operated Assets.
Rights and obligations associated with operatorship of such Properties are
governed by operating and similar agreements covering the Properties and will be
determined in accordance with the terms of such agreements. However, Seller will
assist Purchaser in Purchaser's efforts to succeed Seller as operator of any
Wells and Units included in the Assets. Purchaser shall, promptly following
Closing, file all appropriate forms and declarations or bonds with federal and
state agencies relative to its assumption of operatorship. For all Seller
Operated Assets, Seller shall execute and deliver to Purchaser, and Purchaser
shall promptly file the appropriate forms with the applicable regulatory agency
transferring operatorship of such Assets to Purchaser.


Section 7.5    Public Announcements.


Until the Closing, neither Seller nor Purchaser shall make any press release or
other public announcement regarding the existence of this Agreement, the
contents hereof or the transactions contemplated hereby without the prior
written consent of the others, which shall not be unreasonably withheld or
delayed; provided, however, the foregoing shall not restrict disclosures by
Purchaser or Seller which are required by applicable securities or other laws or
regulations or the applicable rules of any stock exchange having jurisdiction
over the disclosing party or its Affiliates. At or after Closing, the content of
any press release or public announcement first announcing the consummation of
this transaction shall be subject to the prior review and reasonable approval of
Seller and Purchaser; provided, however, the foregoing shall not restrict
disclosures by Purchaser or Seller which are required by applicable securities
or other laws or regulations or the applicable rules of any stock exchange
having jurisdiction over the disclosing party or its Affiliates.
Section 7.6    Operation of Business.

34

--------------------------------------------------------------------------------





Except as set forth on Schedule 7.6, until the Closing, Seller (i) will operate
the Assets and the business thereof as a reasonably prudent operator would
operate, (ii) will not, without the prior written consent of Purchaser, which
consent shall not be unreasonably withheld or delayed, commit to any operation,
or series of related operations thereon, reasonably anticipated to require
capital expenditures by Purchaser as owner of the Assets in excess of $125,000
(net to Seller's interest), or make any capital expenditures in respect of the
Assets in excess of $125,000 (net to Seller's interest), or terminate,
materially amend, execute or extend any material Contracts affecting the Assets,
(iii) will use commercially reasonable efforts to maintain insurance coverage on
the Assets presently furnished by nonaffiliated third parties in the amounts and
of the types presently in force, (iv) will use commercially reasonable efforts
to maintain in full force and effect all Leases, (v) will maintain all material
governmental permits and approvals affecting the Assets, (vi) will not transfer,
farmout, sell, encumber or otherwise dispose of any Assets, except for sales and
dispositions of Hydrocarbon production in the ordinary course of business
consistent with past practices, (vii) will not enter into any farmout or farmin
affecting the Assets, (viii) will not make any non-consent elections with
respect to operations affecting the Assets, (ix) will not relinquish any
operating rights or other rights with respect to the Assets, (x) will not enter
into any agreement that would constitute a Contract of the type specified in
Section 5.10, (xi) will not subject any of the Assets to any partnership within
the meaning of subchapter K of Chapter 1 of Subtitle A of the Code, (xii) will
not settle or compromise any claim or proceeding, or waive or extend any period
of limitations attributable to any of the Assets, and (xiii) will not commit to
do any of the foregoing. Purchaser's approval of any action restricted by this
Section 7.6 shall be considered granted within ten (10) days (unless a shorter
time is reasonably required by the circumstances and such shorter time is
specified in Seller's written notice) of Seller's written notice to Purchaser
requesting such consent unless Purchaser notifies Seller to the contrary in
writing during that period. In the event of an emergency, Seller may take such
action as a prudent operator would take and shall notify Purchaser of such
action promptly thereafter.
Purchaser acknowledges that Seller may own an undivided interest in certain of
the Assets, and Purchaser agrees that the acts or omissions of the other Working
Interest owners who are not affiliated with Seller shall not constitute a
violation of the provisions of this Section 7.6 nor shall any action required by
a vote of Working Interest owners constitute such a violation so long as Seller
has voted its interest in a manner consistent with the provisions of this
Section 7.6.
Section 7.7    Preference Rights and Transfer Requirements.


(a)The transactions contemplated by this Agreement are expressly subject to all
validly existing and applicable Preference Rights and Transfer Requirements.
Prior to the Closing Date, Seller shall initiate all procedures which are
reasonably required to comply with or obtain the waiver of all Preference Rights
and Transfer Requirements set forth in Schedule 7.7 with respect to the
transactions contemplated by this Agreement. Seller shall use its commercially
reasonable efforts to satisfy all applicable Transfer Requirements set forth in
Schedule 7.7 and to obtain waivers of all applicable Preference Rights set forth
in Schedule 7.7. Seller shall advise Purchaser of, and Seller shall not be
obligated to pay, any consideration to (or incur any cost or expense for the
benefit of) the holder of any Preference Right or Transfer Requirement in order
to obtain the waiver thereof or compliance therewith.



35

--------------------------------------------------------------------------------



(b)If the holder of a Preference Right elects prior to Closing to purchase the
Asset subject to a Preference Right (a “Preference Property”) in accordance with
the terms of such Preference Right, and Seller receives timely written notice of
such election prior to the Closing, then the Preference Property shall be sold
to the exercising party on the same terms and conditions provided in this
Agreement, such Preference Property will be eliminated from the Assets and the
Purchase Price shall be reduced by the Allocated Value of the Preference
Property.


(c)If:


(i)
a third party brings any suit, action or other proceeding prior to the Closing
seeking to restrain, enjoin or otherwise prohibit the consummation of the
transactions contemplated hereby in connection with a claim to enforce a
Preference Right;



(ii)
an Asset is subject to a Transfer Requirement that provides that transfer of
such Asset without compliance with such Transfer Requirement will result in
termination or other material impairment of any rights in relation to such
Asset, and such Transfer Requirement is not waived, complied with or otherwise
satisfied prior to the Closing Date; or



(iii)
the holder of a Preference Right does not elect to purchase such Preference
Property or waive such Preference Right with respect to the transactions
contemplated by this Agreement prior to the Closing Date and the time in which
the Preference Right may be exercised has not expired,



then, unless otherwise agreed by Seller and Purchaser, the Asset or portion
thereof affected by such Preference Right or Transfer Requirement (a “Retained
Asset”) shall be held back from the Assets to be transferred and conveyed to
Purchaser at Closing and the Purchase Price to be paid at Closing shall be
reduced by the Allocated Value of such Retained Asset pursuant to Section
7.7(b). Any Retained Asset so held back at the initial Closing will be conveyed
to Purchaser at a delayed Closing (which shall become the new Closing Date with
respect to such Retained Asset) within ten (10) days following the date on which
the suit, action or other proceeding, if any, referenced in clause (i) above is
settled or a judgment is rendered (and no longer subject to appeal) permitting
transfer of the Retained Asset to Purchaser pursuant to this Agreement and
Seller obtains, complies with, obtains a waiver of or notice of election not to
exercise or otherwise satisfies all remaining Preference Rights and Transfer
Requirements with respect to such Retained Asset as contemplated by this Section
7.7 (or if multiple Assets are Retained Assets, on a date mutually agreed to by
the parties in order to consolidate, to the extent reasonably possible, the
number of Closings). At the delayed Closing, Purchaser shall pay Seller a
purchase price equal to the amount by which the Purchase Price was reduced on
account of the holding back of such Retained Asset (as adjusted pursuant to
Section 2.2 through the new Closing Date therefor); provided, however, if all
such Preference Rights and Transfer Requirements with respect to any Retained
Asset so held back at the initial Closing are not obtained, complied with,
waived or otherwise satisfied as contemplated by this Section 7.7 on or before
the Final Settlement Date, then such Retained Asset shall be eliminated from the
Assets and shall become an Excluded Asset, unless Seller and Purchaser mutually
agree otherwise.

36

--------------------------------------------------------------------------------



(d)Purchaser acknowledges that Seller desires to sell all of the Assets to
Purchaser and would not have entered into this Agreement but for Purchaser's
agreement to purchase all of the Assets as herein provided. Accordingly, it is
expressly understood and agreed that Seller does not desire to sell any Property
affected by a Preference Right to Purchaser unless the sale of all of the Assets
is consummated by the Closing Date in accordance with the terms of this
Agreement. In furtherance of the foregoing, Seller's obligation hereunder to
sell the Preference Properties to Purchaser is expressly conditioned upon the
consummation by the Closing Date of the sale of all of the Assets (other than
Retained Assets or other Assets excluded pursuant to the express provisions of
this Agreement) in accordance with the terms of this Agreement, either by
conveyance to Purchaser or conveyance pursuant to an applicable Preference
Right; provided that, nothing herein is intended or shall operate to extend or
apply any Preference Right to any portion of the Assets which is not otherwise
burdened thereby. Time is of the essence with respect to the parties' agreement
to consummate the sale of the Assets by the Closing Date (or by the delayed
Closing Date pursuant to Section 7.7(c)).


Section 7.8    Suspense Accounts.


Schedule 7.8 sets forth a true and complete amount, as of March 1, 2012, of all
third party proceeds of production from the Assets being held in suspense by
Seller (other than the Anderson Escrow). Prior to Closing, Seller shall prepare
a schedule setting forth the following information: (i) all proceeds of
production attributable to the Assets held by Seller in suspense, (ii) a
description of the reason such proceeds are being held in suspense (to the
extent such information is available to Seller; provided, however, such
description shall in no way be deemed a representation or warranty regarding the
accuracy or validity of any such description), and (iii) if known, the name or
names of the persons claiming such proceeds. Notwithstanding anything herein to
the contrary including without limitation Section 11.4, to the extent Purchaser
receives a reduction in the Purchase Price pursuant to this Agreement for such
suspense funds, Purchaser agrees to indemnify Seller against any claim relating
to the failure to pay such fund after Closing.
Section 7.9    Tax Matters.


(a)The Parties acknowledge that Property Taxes assessed with respect to the
Assets are measured by the value of the preceding year's production.
Notwithstanding the forgoing, however, Property Taxes shall be apportioned
between the Parties in accordance with the relative ownership periods pre- and
post-Effective Times. 2012 Property Taxes, payable in 2013, are based on the
value of 2011 production but shall be allocated between Seller and Purchaser in
accordance with their proportionate ownership periods before and after the
Effective Date (notwithstanding the fact that such taxes are based on 2011
production). 2013 Property Taxes, payable in 2014, shall be borne entirely by
Purchaser as the owner of the Assets during 2013 notwithstanding the fact that
such Property Taxes are based on 2012 production. Each Party shall promptly
furnish to the other copies of any Property Tax assessments and statements (or
invoices therefor from the operator of the Assets) received by it pertaining to
an Asset.


(b)Severance Taxes shall be deemed attributable to the period during which the
production of the Hydrocarbons with respect to such Severance Taxes occurred,
and liability therefor shall be allocated to Seller for pre-Effective Time
Severance Taxes and to Purchaser for post-Effective Time Severance Taxes,
without duplicating any adjustment to the Purchase Price pursuant to Section
2.2.

37

--------------------------------------------------------------------------------



Severance Taxes for the taxable year 2012 shall be estimated immediately prior
to Closing based on 2012 State of Colorado Severance Tax rates.


(c)Any Taxes apportioned under Section 7.9(a) and Section 7.9(b) (to the extent
applicable and to the extent the actual amounts differ from the estimates
included in the Preliminary Closing Statement and are known at the time of the
Final Settlement Statement) shall be accounted for in the Final Settlement
Statement. For the purpose of calculating the Final Purchase Price under Section
9.4(b), Property Taxes determined by 2011 production (and payable in 2013) shall
be estimated based on then-current mill levies and the production occurring
prior to the Effective Date, with the Purchase Price adjustment to be considered
full and final settlement of all such taxes. If the actual amounts are not known
at the time of the Final Closing Statement, the amounts shall be re-estimated
based on the best information available at the time of the Final Closing
Statement, and such amounts shall thereupon become final for purposes of this
Agreement.


(d)After the Closing Date, each of Purchaser and Seller shall


(i)
reasonably assist the other in preparing any Tax Returns with respect to any Tax
incurred or imposed, or required to be filed, in connection with the
Transaction, and in qualifying for any exemption or reduction in Tax that may be
available;

(ii)
reasonably cooperate in preparing for any audits or examinations by, or disputes
with, taxing authorities regarding any Tax incurred or imposed in connection
with the Transaction;

(iii)
make available to the other, and to any taxing authority as reasonably
requested, any information, records, and documents relating to a Tax incurred or
imposed in connection with the Transactions; provided however, no Party shall be
required to provide to the other Party any information, records or documents
subject to attorney-client privilege or any information, records or documents
related to Income Taxes; and,

(iv)
provide timely notice to the other in writing of any pending or threatened Tax
audit, examination, or assessment that could reasonably be expected to affect
the other's Tax liability under applicable law or this Agreement, and to
promptly furnish the other with copies of all correspondence with respect to any
such Tax audit, examination, or assessment.

Seller shall make payment to the appropriate Governmental Body of all Taxes with
respect to the Assets which are required to be paid on or prior to the Closing
Date and shall file all Tax Returns that are required to be filed on or prior to
the Closing Date (without regard to any extension requested or granted with
respect to such Tax Return). Purchaser shall make payment to the appropriate
Governmental Body of all Taxes with respect to the Assets which are required to
be paid after the Closing Date and shall file all Tax Returns for Taxes treated
as Property Costs that are required to be filed after the Closing Date, except
as described in the previous sentence.
Section 7.10    Further Assurances.

38

--------------------------------------------------------------------------------





(a)After Closing, Seller and Purchaser each agrees to take such further actions
and to execute, acknowledge and deliver all such further documents as are
reasonably requested by the other party for carrying out the purposes of this
Agreement or of any document delivered pursuant to this Agreement.


(b)From the date of execution of this Agreement until the Closing, Seller will
cooperate and assist Purchaser in the transition of regulatory production
reporting and revenue accounting for the Assets. In addition, at the request of
Purchaser, Seller will continue, following the Closing, to provide regulatory
production reporting and revenue disbursement accounting services for Purchaser
as they relate to the Assets and the production months prior to and through the
month of Closing. Purchaser will notify Seller at least ten (10) days prior to
Closing in the event Purchaser desires Seller to continue providing such
production reporting and revenue accounting services (or any other similar
administrative services) for the Assets for production months following the
Closing. In the event of any such notice, the Parties agree to attempt to
negotiate a mutually acceptable transition services agreement (provided,
however, that neither Party shall have any liability to the other in the event
they are unable to reach an agreement for the provision of such transition
services).


Section 7.11    Insurance.


(a)On or before the Closing Date, Purchaser shall provide Seller with
certificates of insurance evidencing the following insurance carried by
Purchaser with respect to the Assets: (i) general liability insurance with
combined single limits per occurrence of not less than One Million Dollars
($1,000,000) for bodily injury and property damage, including property damage by
blowout and cratering, completed operations, and contractual liability as
respects any contract into which Purchaser may enter under the terms of this
Agreement; (ii) operators extra expense insurance with limits of not less than
Twenty-Five Million Dollars ($25,000,000) per occurrence, covering the costs of
controlling a blowout, and certain other related and/or resulting costs and
seepage and pollution liability, and (iii) any other policies identified in
Section 4.1(f).


(b)On or before the execution of this Agreement, Seller has provided Purchaser
with certificates of insurance evidencing the following insurance carried by
Seller with respect to the Assets: (i) general liability insurance with combined
single limits per occurrence of not less than Five Million Dollars ($5,000,000)
for bodily injury and property damage, including property damage by blowout and
cratering, completed operations, and contractual liability as respects any
contract into which Seller may enter under the terms of this Agreement; and (ii)
operators extra expense insurance with limits of not less than Twenty Million
Dollars ($20,000,000) per occurrence, covering the costs of controlling a
blowout, and certain other related and/or resulting costs and seepage and
pollution liability. Seller shall maintain such insurance in full force and
effect until Closing.


Section 7.12    No Solicitation of Transactions.


Seller shall not, directly or indirectly, through any officer, director,
stockholder, employee, agent, financial advisor, banker or other representative
or Affiliate, or otherwise, solicit, initiate, or encourage the submission of
any proposal or offer from any Person relating to any acquisition or purchase of
all or any portion of the Assets or participate in any negotiations regarding,
or furnish to

39

--------------------------------------------------------------------------------



any other Person any information with respect to, or otherwise cooperate in any
way with, or assist or participate in, facilitate, or encourage, any effort or
attempt by any other Person to do or seek any of the foregoing. Seller shall
communicate as soon as reasonably practicable to Purchaser the material terms of
any such proposal (and the identity of the party making such proposal) which it
may receive and, if such proposal is in writing, Seller shall promptly deliver a
copy of such proposal to Purchaser. Seller agrees not to release any third party
from, or waive any provision of, any confidentiality agreement relating to the
Assets to which Seller or any of its Affiliates is a party. Seller immediately
shall cease and cause to be terminated all existing discussions or negotiations
with any parties conducted heretofore with respect to any of the foregoing.
Section 7.13    Record Retention.


Purchaser, for a period of seven (7) years following Closing, will (i) retain
the Records, (ii) provide Seller, its Affiliates and its and their officers,
employees and representatives with access to the Records (to the extent that
Seller has not retained the original or a copy) during normal business hours for
review and copying at Seller's expense and upon reasonable notice, and (iii)
provide Seller, its Affiliates and its and their officers, employees and
representatives with access, during normal business hours, to materials received
or produced after Closing relating to any indemnity claims made under Section
11.4 and Section 11.5 of this Agreement for review and copying at Seller's
expense; provided, however, that Purchaser shall not be required to grant access
to Seller or any of its representatives, consultants or advisors, to any Records
that are subject to an attorney/client or attorney work product privilege or
that would cause Purchaser to violate any obligation to any third party or
breach any restriction legally binding on Purchaser. Any such access shall be at
the sole cost and expense of Seller. Unless otherwise consented to in writing by
Seller, for a period of seven (7) years following the Closing Date, Purchaser
shall not and shall cause its Affiliates not to, destroy, alter or otherwise
dispose of the Records, or any portions thereof, without first giving at least
thirty (30) days prior written notice to Seller and offering to surrender to
Seller the Records or such portions thereof.
Section 7.14    Audit Rights.


Seller shall use commercially reasonable efforts to cooperate with Purchaser and
make available, during normal business hours, to Purchaser and its
representatives prior to and for a period of fifteen (15) months following the
Closing any and all existing information and documents relating to revenues and
expenses attributable to the Assets and in the possession of Seller (subject to
the rights of third parties) that Purchaser may reasonably require to comply
with Purchaser's tax and financial reporting requirements and audits, including
any filings with any Governmental Entity and filings that may be required by the
Securities and Exchange Commission under the Securities Act of 1933 and/or the
Securities Exchange Act of 1934. Seller's cooperation will include (a)
reasonable access during normal business hours to Seller's employees and
representatives designated by Seller who were responsible for preparing or
maintaining the revenue and expense records and work papers and other supporting
documents used in the preparation of such financial statements as may be
required by Purchaser's independent auditors to perform an audit or conduct a
review in accordance with generally accepted auditing standards or to otherwise
verify such financial statements; and (b) delivery of one or more customary
representation letters from Seller to Purchaser's independent auditors that are
reasonably requested by Purchaser to allow such auditors to complete an audit
(or review of any financial statements), and to allow Purchaser's independent
auditors to issue an opinion with respect

40

--------------------------------------------------------------------------------



to its audit or review. Purchaser will pay or, if paid, reimburse Seller, within
ten (10) Business Days after demand therefor, for any reasonable out-of-pocket
and overhead costs incurred by Seller in complying with the provisions of this
Section 7.14.
Section 7.15    Bonds, Letters of Credit and Guarantees.


Purchaser acknowledges that none of the bonds, letters of credit and guarantees,
if any, posted by Seller or its Affiliates with Governmental Authorities or
third parties and relating to the Assets are transferable to Purchaser. Except
to the extent that Purchaser will, as of Closing, be covered by the bonds of the
operators of the applicable Assets, then on or before the Closing Date,
Purchaser shall obtain, or cause to be obtained in the name of Purchaser,
replacements for such bonds, letters of credit and guarantees, to the extent
such replacements are necessary to permit the cancellation as of Closing of the
bonds, letters of credit and guarantees posted by Seller and/or its Affiliates.
Section 7.16    Cure of Misrepresentations.


If any of the representations and warranties contained in Article 5 or Article 6
hereof are determined (whether by notice from a party or otherwise) to have been
untrue or incorrect as of the date of this Agreement, then any cure by the other
party prior to Closing of same shall be at such other party's own expense.
Section 7.17    Cooperation with Respect to Seller Retained Litigation, Etc.


Purchaser agrees to use reasonable efforts to cooperate with Seller in
connection with Seller's defense and other actions relating to or arising out of
the litigation and claims set forth on Schedule 5.7 and with respect to future
audits. Purchaser agrees, at Seller's expense, to make reasonably available
Purchaser's employees engaged in, or having information about, the ownership and
operation of the Assets, for the purposes of providing testimony, depositions,
information and other related activities relating to such litigation, claims and
audits, provided that the foregoing does not interfere with the conduct of
Purchaser's business.
Section 7.18    Plugging, Abandonment, Decommissioning and Other Costs.


In addition to its other obligations under this Agreement, Purchaser shall
comply with all Laws, Leases, Contracts (including all joint and unit operating
agreements) and prevailing industry standards relating to (a) the plugging,
abandonment and/or replugging of all Wells, including inactive Wells or
temporarily abandoned Wells, included in the Assets, (b) the dismantling or
decommissioning and removal of any Equipment and other property of whatever kind
related to or associated with operations and activities on the Properties or
otherwise, pursuant to the Leases or Applicable Contracts and (c) the clean up,
restoration and/or remediation of the property covered by the Leases or related
to the Assets (collectively, the “P&A Obligations”).
Section 7.19    Employee Matters.


(a)Seller shall provide a list of Business Employees to Purchaser at least
fifteen (15) Business Days prior to the Closing Date and shall update such list
on and through the Closing Date to reflect any new hires or departures.
Purchaser may make an offer of employment to such Business

41

--------------------------------------------------------------------------------



Employees as it chooses in its sole and absolute discretion, with such offers to
be effective as of the Closing Date (or such later date as any Business Employee
who is on short or long term disability may be ready to return to work).


(b)For purposes of this Agreement, a “New Employee” is a Business Employee who
accepts an offer of employment made pursuant to Section 7.19(a).


(c)Purchaser shall take such actions as are necessary to provide each New
Employee with credit for up to five (5) years of service for Seller and its
ERISA Affiliates (including, without limitation, Merit Energy Company, LLC) for
purposes of eligibility, vesting, and entitlement to benefits (and for benefit
accruals solely with respect to vacation, sick leave, and severance), under all
employee benefit plans (as defined in section 3(3) of ERISA) and all vacation,
sick leave, severance, and other compensation plans, policies, agreements and
arrangements maintained by the Purchaser or any of its Affiliates in which such
New Employee participates on or after the Closing Date in the same manner as if
such service had been service for Purchaser completed after the Closing.


(d)Purchaser shall take such actions as are necessary to offer medical and
dental coverage for New Employees and their spouses and dependents under
Purchaser's group health plan (the “Group Health Plan”). Purchaser shall use
best efforts to cause each such Group Health Plan, and applicable insurance
carriers, third party administrators and any other third parties, to (i) waive
any waiting period(s) under the Group Health Plan otherwise applicable to such
New Employees, (ii) waive all limitations as to pre-existing medical conditions
under the Group Health Plan applicable to New Employees to the extent that such
medical conditions would be covered under the Group Health Plan if they were not
pre-existing conditions, and (iii) provide New Employees with credit, for the
year in which the Closing Date occurs, for any co-payments and deductibles paid
prior to the Closing Date in satisfying any applicable co-payment and deductible
requirements under the Group Health Plan. Purchaser shall take such actions as
are necessary to provide continuation health care coverage to New Employees and
their qualified beneficiaries who incur qualifying events on or after the
Closing Date in accordance with the continuation health care coverage
requirements of Section 4980B of the Code or any state analogue (collectively
“COBRA”).
  
(e)Purchaser shall take such actions as are necessary to cause New Employees to
participate in any incentive bonus programs in which similarly situated
employees of Purchaser or its Affiliates participate.


(f)With respect to events following the Closing, Purchaser shall be responsible
for sending timely and appropriate notices to all New Employees required under
the Worker Adjustment and Retraining Notification Act (“WARN”) and all other
applicable Laws relating to plant or facility closings or otherwise regulating
the termination of employees. To the extent that any liability is incurred under
any such Laws based on Purchaser's actions after the Closing, Purchaser shall be
solely and exclusively responsible for all obligations and liabilities incurred
under WARN and other such Laws relating to this transaction.


(g)Seller shall make available to Purchaser records which provide information
regarding New Employees' names and dates of hire by Seller or its Affiliates and
that contain such information as is necessary for Purchaser to meet its
obligations under this Section 7.19. Seller shall not provide

42

--------------------------------------------------------------------------------



Purchaser records pertaining to performance ratings and evaluations,
disciplinary records and medical records.


(h)Following the Closing, Purchaser shall use commercially reasonable efforts to
cause to be accepted by the trustee of a Purchaser Retirement Plan in which a
New Employee is eligible to participate or a rollover of any eligible rollover
distribution (within the meaning of section 402(c) of the Code) of such New
Employee's benefit under a Seller Retirement Plan provided that Seller provides
to Purchaser such information as is satisfactory to Purchaser to assure itself
that such Seller Retirement Plan satisfies the qualification requirements of
section 401(a) of the Code.


(i)Purchaser agrees that, for a period of twelve (12) months following Closing,
Purchaser will not, in any manner, directly or indirectly, solicit any person
who is an employee of Seller (other than any Business Employee) to apply for or
accept employment with Purchaser or any other business entity, or discuss with
any person who is an employee of Seller (other than any Business Employee)
alternative employment with Purchaser or any other business entity.
Notwithstanding the foregoing, it shall not constitute a violation of this
Section 7.19(i) for Purchaser to (A) make a general solicitation for employment
or other services through any form of media or any third party recruiting firm
not specifically directed to the employees, agents or consultants of Seller and
hire any person that responds to the same, (B) solicit or hire any person who
initiates discussions with Purchaser regarding employment without any direct or
indirect prohibited solicitation by Purchaser, or (C) solicit or hire any person
who has ceased to be employed by Seller prior to commencement of employment
discussions between Purchaser and such person.


ARTICLE 8
CONDITIONS TO CLOSING
Section 8.1    Conditions of Seller to Closing.


The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject, at the option of Seller, to the satisfaction or waiver by
Seller on or prior to Closing of each of the following conditions:
(a)Each of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties of Purchaser that are qualified by materiality,
which shall be true and correct in all respects) as of the Closing Date as
though made on and as of the Closing Date, except to the extent that any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects (other than those representations and warranties of Purchaser that are
qualified by materiality, which shall be true and correct in all respects) as of
such specified date;


(b)Purchaser shall have performed and observed, in all material respects, all
covenants and agreements to be performed or observed by it under this Agreement
prior to or on the Closing Date;


(c)No Proceeding by a third party (including any Governmental Body) seeking to
restrain,

43

--------------------------------------------------------------------------------



enjoin or otherwise prohibit the consummation of the transactions contemplated
by this Agreement shall be pending before any Governmental Body and no order,
writ, injunction or decree shall have been entered and be in effect by any court
or any Governmental Body of competent jurisdiction, and no statute, rule,
regulation or other requirement shall have been promulgated or enacted and be in
effect, that on a temporary or permanent basis restrains, enjoins or invalidates
the transactions contemplated hereby; provided, however, the Closing shall
proceed notwithstanding any Proceedings seeking to restrain, enjoin or otherwise
prohibit consummation of the transactions contemplated hereby brought by holders
of Preference Rights seeking to enforce such rights with respect to the Assets
if the condition in Section 8.1(e) is not satisfied and Seller has exercised its
right to terminate this Agreement, and the Assets subject to such Proceedings
shall be treated in accordance with Section 7.7;


(d)Purchaser shall have delivered (or be ready, willing and able to immediately
deliver) to Seller duly executed counterparts of the Conveyances and all other
documents and certificates to be delivered by Purchaser under Section 9.3 and
shall have performed (or be ready, willing and able to immediately perform) the
other obligations required to be performed by it under Section 9.3 (including,
without limitation, delivery of the Closing Payment);


(e)The sum of all (A) Title Defect Amounts for Material Title Defects, less (B)
all Title Benefit Amounts for Material Title Benefits, plus (C) all
Environmental Defect Amounts attributable to Material Environmental Defects,
plus (D) the sum of all uncured Material Casualty Losses, plus (E) an amount
equal to the Purchase Price reduction due to Seller's failure to obtain any
Transfer Requirement where the party that has the right to consent has
affirmatively denied the request to consent to the assignment, plus (F) an
amount equal to the reduction to the Purchase Price due to the exercise of any
Preference Right, shall be less than forty percent (40%) of the total unadjusted
Purchase Price;


(f)If applicable, the waiting period under the HSR Act applicable to the
consummation of the transactions contemplated hereby shall have expired, notice
of early termination shall have been received or a consent order issued by or
from applicable Governmental Authorities;


(g)Purchaser shall have obtained, or caused to be obtained, in the name of
Purchaser, replacements for Seller's and/or its Affiliates' bonds, letters of
credit and guaranties, if any, to the extent required by Section 7.165; and


(h)Purchaser shall have furnished Seller with the certificates of insurance
required by Section 7.11(a) of the Agreement.


Section 8.2    Conditions of Purchaser to Closing.


The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject, at the option of Purchaser, to the satisfaction or waiver
by Purchaser on or prior to Closing of each of the following conditions:
(a)Each of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties of Seller

44

--------------------------------------------------------------------------------



that are qualified by materiality or Material Adverse Effect, which shall be
true and correct in all respects) as of the Closing Date as though made on and
as of the Closing Date, except to the extent that any such representation or
warranty is made as of a specified date, in which case such representation or
warranty shall have been true and correct in all material respects (other than
those representations and warranties of Seller that are qualified by materiality
or Material Adverse Effect, which shall be true and correct in all respects) as
of such specified date;


(b)Seller shall have performed and observed, in all material respects, all
covenants and agreements to be performed or observed by it under this Agreement
prior to or on the Closing Date;


(c)No Proceeding by a third party (including any Governmental Body) seeking to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement shall be pending before any Governmental Body and
no order, writ, injunction or decree shall have been entered and be in effect by
any court or any Governmental Body of competent jurisdiction, and no statute,
rule, regulation or other requirement shall have been promulgated or enacted and
be in effect, that on a temporary or permanent basis restrains, enjoins or
invalidates the transactions contemplated hereby; provided, however, the Closing
shall proceed notwithstanding any Proceedings seeking to restrain, enjoin or
otherwise prohibit consummation of the transactions contemplated hereby brought
by holders of Preference Rights seeking to enforce such rights with respect to
the Assets unless Purchaser has exercised its right to terminate this Agreement
if the condition in Section 8.2(e) is not satisfied, and the Assets subject to
such Proceedings shall be treated in accordance with Section 7.7;


(d)Seller shall have delivered (or be ready, willing and able to immediately
deliver) to Purchaser duly executed counterparts of the Conveyances and all
other documents and certificates to be delivered by Seller under Section 9.2 and
shall have performed (or be ready, willing and able to immediately perform) the
other obligations required to be performed by it under Section 9.2;


(e)The sum of all (A) Title Defect Amounts for Material Title Defects, less (B)
all Title Benefit Amounts for Material Title Benefits, plus (C) all
Environmental Defect Amounts attributable to Material Environmental Defects,
plus (D) the sum of all uncured Material Casualty Losses, plus (E) an amount
equal to the Purchase Price reduction due to Seller's failure to Transfer
Requirements where the party that has the right to consent has affirmatively
denied the request to consent to the assignment, plus (F) an amount equal to the
reduction to the Purchase Price due to the exercise of any Preference Right,
shall be less than forty percent (40%) of the total unadjusted Purchase Price;


(f)Seller shall have furnished Seller with the certificates of insurance
required by Section 7.11(b) of the Agreement; and


(g)If applicable, the waiting period under the HSR Act applicable to the
consummation of the transactions contemplated hereby shall have expired, notice
of early termination shall have been received or a consent order issued by or
from applicable Governmental Authorities.


ARTICLE 9
CLOSING



45

--------------------------------------------------------------------------------



Section 9.1    Time and Place of Closing.


Unless this Agreement shall have been terminated and the transactions herein
contemplated shall have been abandoned pursuant to Article 10, and subject to
the satisfaction or waiver of the conditions set forth in Article 8 (other than
conditions the fulfillment of which by their nature is to occur at the
completion of the transactions contemplated by this Agreement (the “Closing”)),
the Closing shall take place at 10:00 a.m., local time, on June 29, 2012, at
Seller's offices in Dallas, Texas, unless another date, time or place is
mutually agreed to in writing by Purchaser and Seller. The date on which the
Closing occurs is herein referred to as the “Closing Date.”
Section 9.2    Obligations of Seller at Closing.


At the Closing, upon the terms and subject to the conditions of this Agreement,
Seller shall deliver or cause to be delivered to Purchaser, or perform or cause
to be performed, the following:
(a)the Conveyances in sufficient duplicate originals to allow recording in all
appropriate jurisdictions and offices, duly executed by Seller;


(b)letters-in-lieu of transfer orders covering the Assets, duly executed by
Seller;


(c)a certificate duly executed by an authorized corporate officer of Seller,
dated as of Closing, certifying on behalf of Seller that the conditions set
forth in Section 8.2(a) and Section 8.2(b) have been fulfilled;


(d)the Preliminary Closing Statement;


(e)an executed statement described in Treasury Regulation 1.1445-2(b)(2) from
each Seller Party certifying that such Seller Party is not a foreign person
within the meaning of the Code; and


(f)any other agreements, instruments and documents which are required by other
terms of this Agreement to be executed and/or delivered at Closing.


Section 9.3    Obligations of Purchaser at Closing.


At the Closing, upon the terms and subject to the conditions of this Agreement,
Purchaser shall deliver or cause to be delivered to Seller, or perform or caused
to be performed, the following:
(a)a wire transfer of the Closing Payment, in same-day funds;


(b)the Conveyances, duly executed by Purchaser;


(c)letters-in-lieu of transfer orders covering the Assets, duly executed by
Purchaser;


(d)a certificate by an authorized corporate officer of Purchaser, dated as of
Closing, certifying on behalf of Purchaser that the conditions set forth in
Section 8.1(a) and Section 8.1(b)

46

--------------------------------------------------------------------------------



have been fulfilled;


(e)the Preliminary Closing Statement; and


(f)any other agreements, instruments and documents which are required by other
terms of this Agreement to be executed and/or delivered at Closing.


Section 9.4    Closing Adjustments and Closing Payment.


(a)Not later than five (5) Business Days prior to the Closing Date, Seller shall
prepare and deliver to Purchaser, based upon the best information available to
Seller, a preliminary settlement statement, together with supporting
documentation, estimating the Adjusted Purchase Price after giving effect to all
adjustments listed in Section 2.2 and Section 2.3 (the “Preliminary Closing
Statement”). The estimate delivered in accordance with this Section 9.4(a) shall
constitute the dollar amount to be paid by Purchaser to Seller at the Closing
(the “Closing Payment”). Until one (1) Business Day before the Closing Date,
(i) Purchaser shall have the opportunity to review and discuss the Preliminary
Closing Statement with Seller, and (ii) if Purchaser notifies Seller on or
before such date that it disputes Seller's estimate of the Adjusted Purchase
Price and the parties cannot agree on the estimate of the Adjusted Purchase
Price, then the Adjusted Purchase Price paid at Closing shall be the amount that
is midway between Seller's and Purchaser's estimated amounts and such amount
shall be deemed to be the Closing Payment.


(b)As soon as reasonably practicable after the Closing but not later than one
hundred eighty (180) days following the Closing Date, Seller shall prepare and
deliver to Purchaser a statement (the “Final Closing Statement”) setting forth
the final calculation of the Agreed Purchase Price and showing the calculation
of each adjustment, based, to the extent possible, on actual credits, charges,
receipts and other items before and after the Effective Time and taking into
account all adjustments provided for in this Agreement (the “Final Purchase
Price”). Seller shall, at Purchaser's request, supply reasonable documentation
available to support any credit, charge, receipt or other item. Seller shall
afford Purchaser and its representatives the opportunity to review such
statement and the supporting schedules, analyses, work papers, and other
underlying records or documentation as are reasonably necessary and appropriate
in Purchaser's review of such statement. Each party shall cooperate fully and
promptly with the other and their respective representatives in such examination
with respect to all reasonable requests related thereto. As soon as reasonably
practicable but not later than sixty (60) days following receipt of Seller's
statement hereunder, Purchaser shall deliver to Seller a written report
containing any changes that Purchaser proposes be made to such statement. Seller
and Purchaser shall undertake to agree on the final statement of the Final
Purchase Price no later than thirty (30) days after receipt of Purchaser's
written report containing recommended changes (the “Final Settlement Date”).
Unless the parties are unable to reach agreement on the Final Closing Statement
on or before the Final Settlement Date, then on the Final Settlement Date, (x)
Purchaser shall pay to Seller the amount by which the Final Purchase Price
exceeds the Closing Payment or (y) Seller shall pay to Purchaser the amount by
which the Closing Payment exceeds the Final Purchase Price, as applicable (in
either case, the “Final Adjustment”).


(c)In the event that Seller and Purchaser cannot reach agreement by the Final
Settlement Date, either party may refer the remaining matters in dispute to
Grant Thornton LLP or a nationally-

47

--------------------------------------------------------------------------------



recognized independent accounting firm as may be mutually accepted by Purchaser
and Seller, for review and final determination (the “Agreed Accounting Firm”).
If issues are submitted to the Agreed Accounting Firm for resolution, Seller and
Purchaser shall each enter into a customary engagement letter with the Agreed
Accounting Firm at the time the issues remaining in dispute are submitted to the
Agreed Accounting Firm. The Agreed Accounting Firm will be directed to (i)
review the statement setting forth Seller's calculation of the Final Purchase
Price and the records relating thereto only with respect to items identified by
Purchaser in its written report containing changes to such statement that remain
disputed immediately following the Final Settlement Date and (ii) determine the
final adjustments. Each party shall furnish the Agreed Accounting Firm such work
papers and other records and information relating to the objections in dispute
as the Agreed Accounting Firm may reasonably request and that are available to
such party or its Affiliates (and such parties' independent public accountants).
The parties will, and will cause their representatives to, cooperate and assist
in the conduct of any review by the Agreed Accounting Firm, including, but not
limited to, making available books, records and, as available, personnel as
reasonably required. The Agreed Accounting Firm shall conduct the arbitration
proceedings in Dallas, Texas in accordance with the Commercial Arbitration Rules
of the American Arbitration Association, to the extent such rules do not
conflict with the terms of this Section 9.4. The Agreed Accounting Firm's
determination shall be made within thirty (30) days after submission of the
matters in dispute and shall be final and binding on both parties, without right
of appeal and such decision shall constitute an arbitral award upon which a
judgment may be entered by a court having jurisdiction thereof. In determining
the proper amount of any adjustment to the Final Purchase Price, the Agreed
Accounting Firm shall not increase the Final Purchase Price more than the
increase proposed by Seller nor decrease the Final Asset Value more than the
decrease proposed by Purchaser, as applicable, and may not award damages or
penalties to either party with respect to any matter. Seller and Purchaser shall
each bear its own legal fees and other costs of presenting its case. Each party
shall bear one-half of the costs and expenses of the accounting firm. Within ten
(10) Business Days after the date on which the parties or the Agreed Accounting
Firm, as applicable, finally determines the disputed matters, (x) Purchaser
shall pay to Seller the amount by which the Final Purchase Price exceeds the
Closing Payment or (y) Seller shall pay to Purchaser the amount by which the
Closing Payment exceeds the Final Purchase Price, as applicable. Any
post-Closing payment pursuant to this Section 9.4(b) shall bear interest at the
Agreed Interest Rate from (but not including) the Closing Date to (and
including) the date both Purchaser and Seller have executed the Final Closing
Statement. The Parties acknowledge that it is not the intent of this Agreement
that either Party be deprived of material amounts of revenue or be burdened by
material amounts of expense until the Final Adjustment pursuant to Section
9.4(a). If at any time after Closing either Party is owed material revenues or
material expense reimbursement, which revenues and expense reimbursement owed
shall be netted against revenues and expenses due the other Party, it may
request payment from the other Party, not more frequently than monthly, and such
Party shall make payment of any undisputed amounts within a commercially
reasonable period of time. For purposes of the immediately preceding sentence
only, material shall mean an amount in excess of $5,000,000.


(d)All payments made or to be made hereunder to Seller shall be by electronic
transfer of immediately available funds to the account of Seller as may be
specified by Seller in writing. All payments made or to be made hereunder to
Purchaser shall be by electronic transfer of immediately available funds to a
bank and account specified by Purchaser in writing to Seller. Upon execution of
the Final Closing Statement by the parties and the payment of the Final
Adjustment by one party

48

--------------------------------------------------------------------------------



to the other, neither party shall have any further obligation to for any
additional adjustments to the Purchase Price under Section 2.2.


ARTICLE 10
TERMINATION


Section 10.1    Termination.


This Agreement may be terminated and the transactions contemplated hereby
abandoned at any time prior to the Closing:
(a)by mutual written consent of Seller and Purchaser;


(b)by either Seller or Purchaser, if:


(i)
the Closing shall not have occurred on or before the date that is sixty (60)
days after the execution of this Agreement (the “Termination Date”); provided,
however, that the right to terminate this Agreement under this Section
10.1(b)(i) shall not be available (A) to Seller, if any breach of this Agreement
by Seller has been the principal cause of, or resulted in, the failure of the
Closing to occur on or before the Termination Date or (B) to Purchaser, if any
breach of this Agreement by Purchaser has been the principal cause of, or
resulted in, the failure of the Closing to occur on or before the Termination
Date; or



(ii)
there shall be any Law that makes consummation of the transactions contemplated
hereby illegal or otherwise prohibited or a Governmental Body shall have issued
an order, decree, or ruling or taken any other action permanently restraining,
enjoining, or otherwise prohibiting the consummation of the transactions
contemplated hereby, and such order, decree, ruling, or other action shall have
become final and non appealable;



(c)by Seller, if Seller's conditions set forth in Section 8.1(a), (b), (d), (g)
or (h) are not satisfied or are not capable of satisfaction through no fault of
Seller, or are not waived by Seller, as of the Closing Date; provided that, if
curable, the underlying breach of such representation or warranty or failure to
perform such covenant or agreement has not been cured within ten (10) days after
written notice thereof from Seller to Purchaser; provided further that any cure
period shall not extend beyond the Termination Date and shall not extend the
Termination Date; or


(d)by Purchaser, if Purchaser's conditions set forth in Section 8.2(a), (b) or
(d) are not satisfied or are not capable of satisfaction through no fault of
Seller, or are not waived by Seller, as of the Closing Date; provided that, if
curable, the underlying breach of such representation or warranty or failure to
perform such covenant or agreement has not been cured within ten (10) days after
written notice thereof from Purchaser to Seller; provided further that any cure
period shall not extend beyond the Termination Date and shall not extend the
Termination Date.


(e)By Seller, if the conditions set forth in Sections 8.1(e) or 8.1(f) are not
satisfied at any

49

--------------------------------------------------------------------------------



time prior to the Closing Date.


(f)By Purchaser, if the conditions set forth in Sections 8.2(e) or 8.2(f) are
not satisfied at any time prior to the Closing Date.


Section 10.2    Effect of Termination.


If this Agreement is terminated pursuant to Section 10.1, this Agreement shall
become void and of no further force or effect (except for the provisions of
Section 4.4, Section 5.6, Section 6.5, Section 7.5, 11.4, 11.5, 11.6 and 11.7 of
this Agreement and this Article 10, the Section entitled “Definitions,” and
Article 12, all of which shall continue in full force and effect).
Notwithstanding the foregoing, nothing contained in this Section 10.2 shall
relieve any party from liability for Losses resulting from its breach of this
Agreement.
Section 10.3    Distribution of Deposit Upon Termination.


(a)If Seller terminates this Agreement pursuant to Section 10.1(c), then Seller
shall be entitled to retain the Deposit, as its sole and exclusive remedy as
liquidated damages, free of any claims by Purchaser or any other Person with
respect thereto. It is expressly stipulated by the parties that the actual
amount of damages resulting from such a termination would be difficult if not
impossible to determine accurately because of the unique nature of this
Agreement, the unique nature of the Assets, the uncertainties of applicable
commodity markets and differences of opinion with respect to such matters, and
that the liquidated damages provided for herein are a reasonable estimate by the
parties of such damages.


(b)If this Agreement is terminated for any reason other than the reasons set
forth in Section 10.3(a), then Purchaser shall be entitled to receive the
Deposit free of any claims by Seller or any other Person with respect thereto
after Purchaser has satisfied any remaining obligations hereunder. If Purchaser
terminates this Agreement pursuant to Section 10.1(d), provided that such
termination is not determined by a trier of fact in a finally adjudicated
proceeding to be wrongful, then Purchaser shall retain any legal or equitable
remedies for Seller's breach of this Agreement, including, without limitation,
specific performance. Notwithstanding anything to the contrary in this
Agreement, Purchaser shall be entitled to receive any interest actually accrued
on the Deposit if the Deposit is returned to Purchaser pursuant to this Section
10.3(b).


ARTICLE 11
POST-CLOSING OBLIGATIONS; INDEMNIFICATION;
LIMITATIONS; DISCLAIMERS AND WAIVERS


Section 11.1    Purchaser's Assumption of Liabilities and Obligations.


Subject to the indemnification by Seller under Section 11.4, on the Closing
Date, Purchaser shall assume and hereby agrees to fulfill, perform, pay and
discharge (or cause to be fulfilled, performed, paid or discharged) all claims,
expenses, liabilities and obligations relating to (a) the owning, developing,
exploring, operating or maintaining of the Assets or the producing, transporting
and marketing of Hydrocarbons from the Assets (including Property Costs) for all
periods prior to

50

--------------------------------------------------------------------------------



and after the Effective Time, excluding the Interim Operations Liabilities
(defined in Section 11.2), including, without limitation, the payment of
royalties, overriding royalties and Taxes; (b) Environmental Liabilities whether
arising before or after the Effective Time; (c) the P&A Obligations, (d) the
payment of pre and post-Effective Time production sale revenues attributable to
working interests, royalties, overriding royalties and other interests held in
suspense and for which a reduction to the Purchase Price is made, and (e) the
restoration and reclamation of the premises covered by or related to the Assets
to the extent required by applicable agreements and Laws (all of said
obligations and liabilities, subject to the exclusions below, herein being
referred to as the “Purchaser's Assumed Obligations”); provided, however, that
the Purchaser's Assumed Obligations shall not include, and Purchaser shall have
no obligation to assume, any obligations or liabilities of Seller to the extent
that they are Seller's Retained Obligations.
Section 11.2    Seller's Retention of Liabilities and Obligations.


Upon Closing, Seller retains all claims, costs, expenses, liabilities and
obligations accruing or relating to (a) for the Non-Fundamental Survival Period
only, the owning, developing, exploring, operating or maintaining of the Assets
or the producing, transporting and marketing of Hydrocarbons from the Assets
(including Property Costs) prior to the Effective Time, except for Environmental
Liabilities, but including without limitation the payment of royalties,
overriding royalties and Taxes attributable to the period of time prior to the
Effective Time or measured by production occurring prior to the Effective Time
(“Interim Operations Liabilities”); (b) any personal injury or death, prior to
the Closing Date, (c) the Excluded Assets, (d) Retained Employee Liabilities,
(e) any Income Tax measured by or imposed on the net income of Seller or any of
its Affiliates that was or is attributable to Seller's or any of its Affiliate's
ownership or an interest in or the operation of the Assets, and (f) the payment
of any amounts attributable to royalties or other interests from the Anderson
Escrow, all of said obligations and liabilities herein being referred to as the
“Seller's Retained Obligations.”
Section 11.3    Survival.


(a)All representations and warranties of Seller and Purchaser contained herein
(“Representations”) and Seller's retention of the Interim Operations Liabilities
shall survive for one (1) year after the Closing Date (the “Non-Fundamental
Survival Period”); provided, however, that the Representations contained in
Section 5.3, Section 5.4, Section 5.6, Section 6.2, Section 6.3, Section 6.5 and
Section 6.11 (collectively, the “Fundamental Representations”) shall survive
until the expiration of the applicable statute of limitations period (the
“Fundamental Survival Period”; and together with the Non-Fundamental Survival
Period, the “Survival Period”); and (iii) the Representations contained in
Section 5.27 shall terminate on the Closing Date. Upon the termination of a
Representation in accordance with the foregoing, such Representation shall have
no further force or effect for any purpose under this Agreement. The covenants
and other agreements of Seller and Purchaser set forth in this Agreement shall
survive the Closing Date until fully performed.


(b)No party hereto shall have any indemnification obligation pursuant to this
Article 11 or otherwise hereunder unless it shall have received from the party
seeking indemnification a written notice (a “Claim Notice”) of the existence of
the claim for or in respect of which indemnification is being sought hereunder
on or before the expiration of the applicable Survival Period set forth in
Section 11.3(a). If an Indemnified Party delivers a Claim Notice with respect to
a representation or

51

--------------------------------------------------------------------------------



warranty to an Indemnifying Party before the expiration of the applicable
Survival Period set forth in Section 11.3(a), then the applicable representation
or warranty shall survive until, but only for purposes of, the resolution of the
matter covered by such Claim Notice. A Claim Notice shall set forth with
reasonable specificity (1) the basis for such claim under this Agreement, and
the facts that otherwise form the basis of such claim and (2) to the extent
reasonably estimable, an estimate of the amount of such claim (which estimate
shall not be conclusive of the final amount of such claim) and an explanation of
the calculation of such estimate.


Section 11.4    Indemnification by Seller.


From and after the Closing, subject to the terms and conditions of this Article
11 (including, without limitation, the survival and the timing requirement in
Section 11.3), Seller shall jointly and severally indemnify, defend and hold
harmless Purchaser and its directors, officers, employees, stockholders,
members, and Affiliates and the successors and permitted assigns of this
Agreement of Purchaser (collectively, the “Purchaser Indemnified Persons”) from
and against any and all Losses asserted against, resulting from, imposed upon,
or incurred or suffered by any Purchaser Indemnified Person to the extent
resulting from, arising out of or relating to:
(a)subject to the applicable Survival Period, any breach of any Representation
of Seller contained in this Agreement or confirmed in any certificate furnished
by or on behalf of Seller in connection with this Agreement and any Interim
Operations Liabilities REGARDLESS OF FAULT;


(b)any breach or nonfulfillment of or failure to perform any covenant or
agreement of Seller contained in this Agreement REGARDLESS OF FAULT or confirmed
in any certificate furnished by or on behalf of Seller in connection with this
Agreement;


(c)the Seller's Retained Obligations (other than Interim Operations Liabilities)
REGARDLESS OF FAULT; and


(d)any other indemnity obligations of Seller contained herein.


Section 11.5    Indemnification by Purchaser.


From and after the Closing, subject to the adjustments to the Purchase Price for
purposes of the Closing Statements contained in Section 2.2 and the terms and
conditions of this Article 11 (including, without limitation, the survival and
timing requirements of Section 11.3), Purchaser shall indemnify, defend and hold
harmless Seller, Seller's Affiliates, and each of their respective managers,
general partners, partners, directors, officers, employees, equity owners,
stockholders and Seller's predecessors-in-interest (all such persons referred to
collectively as the “Seller Indemnified Persons”) from and against any and all
Losses, asserted against, resulting from, imposed upon, or incurred or suffered
by any Seller Indemnified Person, directly or indirectly, to the extent
resulting from, arising out of, or relating to:
(a)subject to the applicable Survival Period, any breach of any Fundamental
Representation of Purchaser contained in this Agreement or confirmed in any
certificate furnished by or on behalf of Purchaser to Seller in connection with
this Agreement REGARDLESS OF FAULT;

52

--------------------------------------------------------------------------------





(b)any breach or nonfulfillment of or failure to perform any covenant or
agreement of Purchaser contained in this Agreement REGARDLESS OF FAULT or
confirmed in any certificate furnished by or on behalf of Purchaser to Seller in
connection with this Agreement;


(c)the Purchaser's Assumed Obligations REGARDLESS OF FAULT;


(d)Environmental Laws, Environmental Liabilities, the release of materials into
the environment or protection of human health, safety, natural resources or the
environment, or any other environmental condition of the Assets REGARDLESS OF
FAULT; and


(e)any other indemnity obligations of Purchaser contained herein, including
without limitation, Section 4.4.


Section 11.6    Indemnification Proceedings.


(a)In the event that any claim or demand for which Seller or Purchaser (such
Person, an “Indemnifying Party”) may be liable to a Purchaser Indemnified Person
under Section 11.4 or to an Seller Indemnified Person under Section 11.5 (an
“Indemnified Party”) is asserted against or sought to be collected from an
Indemnified Party by a third party (a “Third Party Claim”) the Indemnified Party
shall with reasonable promptness notify the Indemnifying Party of such Third
Party Claim by delivery of a Claim Notice, provided that the failure or delay to
so notify the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations under this Article 11, except (and solely) to the extent that the
Indemnifying Party demonstrates that its defense of such Third Party Claim is
actually and materially prejudiced thereby. The Indemnifying Party shall have
thirty (30) days from receipt of the Claim Notice from the Indemnified Party (in
this Section 11.6, the “Notice Period”) to notify the Indemnified Party whether
or not the Indemnifying Party desires, at the Indemnifying Party's sole cost and
expense, to defend the Indemnified Party against such claim or demand; provided,
that the Indemnified Party is hereby authorized prior to and during the Notice
Period, and at the cost and expense of the Indemnifying Party, to file any
motion, answer or other pleading that it shall reasonably deem necessary to
protect its interests or those of the Indemnifying Party. The Indemnifying Party
shall have the right to assume the defense of such Third Party Claim only if and
for so long as the Indemnifying Party (i) notifies the Indemnified Party during
the Notice Period that the Indemnifying Party is assuming the defense of such
Third Party Claim, (ii) uses counsel of its own choosing that is reasonably
satisfactory to the Indemnified Party, and (iii) conducts the defense of such
Third Party Claim in an active and diligent manner. If the Indemnifying Party is
entitled to, and does, assume the defense of any such Third Party Claim, the
Indemnified Party shall have the right to employ separate counsel at its own
expense and to participate in the defense thereof; provided, however, that
notwithstanding the foregoing, the Indemnifying Party shall pay the reasonable
attorneys' fees of the Indemnified Party if the Indemnified Party's counsel
shall have advised the Indemnified Party that there is a conflict of interest
that could make it inappropriate under applicable standards of professional
conduct to have common counsel for the Indemnifying Party and the Indemnified
Party (provided that the Indemnifying Party shall not be responsible for paying
for more than one separate firm of attorneys and one local counsel to represent
all of the Indemnified Parties subject to such Third Party Claim). If the
Indemnifying Party elects (and is entitled) to assume the defense of such Third
Party Claim, (i) no compromise or settlement thereof or consent to any admission
or the entry of any

53

--------------------------------------------------------------------------------



judgment with respect to such Third Party Claim may be effected by the
Indemnifying Party without the Indemnified Party's written consent (which shall
not be unreasonably withheld, conditioned or delayed) unless the sole relief
provided is monetary damages that are paid in full by the Indemnifying Party
(and no injunctive or other equitable relief is imposed upon the Indemnified
Party) and there is an unconditional provision whereby each plaintiff or
claimant in such Third Party Claim releases the Indemnified Party from all
liability with respect thereto and (ii) the Indemnified Party shall have no
liability with respect to any compromise or settlement thereof effected without
its written consent (which shall not be unreasonably withheld). If the
Indemnifying Party elects not to assume the defense of such Third Party Claim
(or fails to give notice to the Indemnified Party during the Notice Period or
otherwise is not entitled to assume such defense), the Indemnified Party shall
be entitled to assume the defense of such Third Party Claim with counsel of its
own choice, at the expense and for the account of the Indemnifying Party;
provided, however, that the Indemnified Party shall make no settlement,
compromise, admission, or acknowledgment that would give rise to liability on
the part of any Indemnifying Party without the prior written consent of such
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.


(b)Notwithstanding the foregoing, the Indemnifying Party shall not be entitled
to control (but shall be entitled to participate at its own expense in the
defense of), and the Indemnified Party, shall be entitled to have sole control
over, the defense or settlement, compromise, admission, or acknowledgment of any
Third Party Claim (i) at the reasonable expense of the Indemnifying Party, as to
which the Indemnifying Party fails to assume the defense during the Notice
Period after the Indemnified Party gives notice thereof to the Indemnifying
Party or (ii) at the reasonable expense of the Indemnifying Party, to the extent
the Third Party Claim seeks an order, injunction, or other equitable relief
against the Indemnified Party which, if successful, could materially adversely
affect the business, condition (financial or other), capitalization, assets,
liabilities, results of operations or prospects of the Indemnified Party. The
Indemnified Party shall make no settlement, compromise, admission, or
acknowledgment that would give rise to liability on the part of the Indemnifying
Party without the prior written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld, conditioned or delayed).


(c)In any case in which an Indemnified Party seeks indemnification hereunder and
no Third Party Claim is involved, the Indemnified Party shall deliver a Claim
Notice to the Indemnifying Party within a reasonably prompt period of time after
an officer of such Indemnified Party or its Affiliates has obtained knowledge of
the Loss giving rise to indemnification hereunder. The failure or delay to so
notify the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations under this Article 11 except to the extent such failure results in
insufficient time being available to permit the Indemnifying Party to
effectively mitigate the resulting Losses or otherwise prejudices the
Indemnifying Party.


Section 11.7    Limitations on Indemnities.


(a)Solely for purposes of calculating the amount of Losses incurred arising out
of or relating to any breach or inaccuracy of a representation or warranty (and
not for determining whether a breach has occurred), the references to “Material
Adverse Effect” or other materiality qualifications (or correlative terms) shall
be disregarded.



54

--------------------------------------------------------------------------------



(b)Notwithstanding anything to the contrary in this Article 11 or otherwise,
except with respect to Seller's obligations for post-closing adjustments to the
Purchase Price and for matters arising out of or relating to Seller's Retained
Obligations or breaches of Fundamental Representations, (i) Seller shall have no
liability for any indemnification under Section 11.4 unless and until the amount
of the liability for any individual Claim for which a Claim Notice is delivered
by Purchaser exceeds $100,000 (each a “Material Indemnification Matter”), (ii)
Seller shall not be obligated to indemnify the Purchaser Indemnified Persons
pursuant to Section 11.4 unless and until the aggregate amount of all Losses
incurred by Purchaser Indemnified Persons with respect to all Material
Indemnification Matters exceeds Six Million Two Hundred Fifty Thousand Dollars
($6,250,000) (the “Indemnity Deductible”), in which event the Purchaser
Indemnified Persons may recover all Losses incurred with respect to such
Material Indemnification Matters in excess of the Indemnity Deductible, and
(iii) Seller's maximum liability for Losses associated with all Material
Indemnification Matters shall be thirty percent (30%) of the Purchase Price
before any adjustments.


Section 11.8    Release.


EXCEPT WITH RESPECT TO POST-CLOSING REMEDIATION AGREED TO BY SELLER AND
PURCHASER OR PROVIDED FOR BY DECISION OF THE INDEPENDENT EXPERT, PURSUANT TO
Section 4.3) (IF ANY), AT THE CLOSING PURCHASER HEREBY RELEASES, REMISES AND
FOREVER DISCHARGES THE SELLER INDEMNIFIED PERSONS FROM ANY AND ALL CLAIMS, KNOWN
OR UNKNOWN, WHETHER NOW EXISTING OR ARISING IN THE FUTURE, CONTINGENT OR
OTHERWISE, WHICH PURCHASER MIGHT NOW OR SUBSEQUENTLY MAY HAVE AGAINST THE SELLER
INDEMNIFIED PERSONS, RELATING DIRECTLY OR INDIRECTLY TO THE CLAIMS ARISING OUT
OF OR INCIDENT TO ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE RELEASE OF
MATERIALS INTO THE ENVIRONMENT OR PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL
RESOURCES OR THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, RIGHTS TO
CONTRIBUTION UNDER CERCLA, REGARDLESS OF FAULT.
Section 11.9    Disclaimers.


(a)EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT, CONFIRMED
IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO Section 9.2(c), OR IN
THE CONVEYANCE, (I) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS,
STATUTORY OR IMPLIED, AND (II) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE
OR COMMUNICATED (ORALLY OR IN WRITING) TO PURCHASER OR ANY OF ITS AFFILIATES,
EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING, WITHOUT
LIMITATION, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN
PROVIDED TO PURCHASER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT,
REPRESENTATIVE OR ADVISOR OF SELLER OR ANY OF ITS AFFILIATES.


(b)EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 5 OF

55

--------------------------------------------------------------------------------



THIS AGREEMENT, CONFIRMED IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT
TO Section 9.2(c), OR IN THE CONVEYANCE, AND WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY,
EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS, (II) THE
CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF
ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC DATA OR
INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM THE ASSETS, (IV) ANY ESTIMATES
OF THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE
PRODUCTION OF HYDROCARBONS FROM THE ASSETS, (VI) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS, (VII)
THE CONTENT, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY THIRD PARTIES, (VIII) ANY OTHER
MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO
PURCHASER OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS OF ANY EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED
BY THE PARTIES HERETO THAT PURCHASER SHALL BE DEEMED TO BE OBTAINING THE ASSETS
IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS”
WITH ALL FAULTS AND THAT PURCHASER HAS MADE OR CAUSED TO BE MADE SUCH
INSPECTIONS AS PURCHASER DEEMS APPROPRIATE, OR (IX) ANY IMPLIED OR EXPRESS
WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.


(c)EXCEPT AS REPRESENTED IN ARTICLE 5, SELLER HAS NOT AND WILL NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO
ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE RELEASE OF MATERIALS INTO THE
ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE
ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN
THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR
WARRANTY, AND PURCHASER SHALL BE DEEMED TO BE TAKING THE ASSETS “AS IS” AND
“WHERE IS” FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION.


Section 11.10    Recording.


As soon as practicable after Closing, Purchaser shall record the Conveyances in
the appropriate counties and provide Seller with copies of all recorded or
approved instruments. The Conveyances

56

--------------------------------------------------------------------------------



are intended to convey all of the Properties being conveyed pursuant to this
Agreement. Certain Properties or specific portions of the Properties that are
leased from, or require the approval to transfer by, a Governmental Body are
conveyed under the Conveyances and also are described and covered by other
separate assignments made by Seller to Purchaser on officially approved forms,
or forms acceptable to such entity, in sufficient multiple originals to satisfy
applicable statutory and regulatory requirements. The interests conveyed by such
separate assignments are the same, and not in addition to, the interests
conveyed in the Conveyances attached as Exhibit B. Further, such assignments
shall be deemed to contain the special warranty of title of Seller and all of
the exceptions, reservations, rights, titles, power and privileges set forth
herein and in the Conveyances as fully and only to the extent as though they
were set forth in each such separate assignment.
Section 11.11    Non-Compensatory Damages.


None of the Purchaser Indemnified Persons nor Seller Indemnified Persons shall
be entitled to recover from Seller or Purchaser, or their respective Affiliates,
any indirect, consequential, punitive or exemplary damages or damages for lost
profits of any kind arising under or in connection with this Agreement or the
transactions contemplated hereby, except to the extent any such party suffers
such damages (including costs of defense and reasonable attorney's fees incurred
in connection with defending of such damages) to a third party, which damages
(including costs of defense and reasonable attorney's fees incurred in
connection with defending against such damages) shall not be excluded by this
provision as to recovery hereunder. Subject to the preceding sentence,
Purchaser, on behalf of each of the Purchaser Indemnified Persons, and Seller,
on behalf of each of Seller Indemnified Persons, waive any right to recover
punitive, special, exemplary and consequential damages, including damages for
lost profits, arising in connection with or with respect to this Agreement or
the transactions contemplated hereby.
ARTICLE 12
MISCELLANEOUS


Section 12.1    Counterparts.


This Agreement may be executed and delivered (including by facsimile
transmission) in counterparts, each of which shall be deemed an original
instrument, but all such counterparts together shall constitute but one
agreement.
Section 12.2    Notices.


All notices which are required or may be given pursuant to this Agreement shall
be sufficient in all respects if given in writing and delivered personally, by
facsimile or by registered or certified mail, postage prepaid, as follows:
If to Seller:            Merit Energy Company
13727 Noel Road, Ste 500
Dallas, Texas 75240
Attention: General Counsel
Telephone: 972-701-8377
Facsimile: 972-960-1252

57

--------------------------------------------------------------------------------





With a copy to (which:    Merit Energy Company
shall not constitute        13727 Noel Road, Ste. 500
notice to Seller):        Dallas, Texas 75240
Attention: Director - Acquisitions and Divestitures
Telephone: 972-701-8377
Facsimile: 972-960-1252


If to Purchaser:        Petroleum Development Corporation dba PDC Energy
1775 Sherman Street, Suite 3000
Denver, Colorado 80203
Attention: General Counsel
Telephone: 303-860-5800
Facsimile: 303-860-5838


With a copy to (which
shall not constitute
notice to Purchaser):        Petroleum Development Corporation dba PDC Energy
1775 Sherman Street, Suite 3000
Denver, Colorado 80203
Attention: Vice President Land
Telephone: 303-860-5800
Facsimile: 303-860-5838


Either party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the party to which such notice is addressed.
Section 12.3    Transfer Taxes.


Purchaser shall bear any Transfer Taxes incurred and imposed upon, or with
respect to, the transactions contemplated by this Agreement. Seller will
determine, and Purchaser will cooperate with Seller in determining the amount of
any Transfer Taxes, if any, that is due in connection with the transactions
contemplated by this Agreement and Purchaser agrees to pay any such Transfer Tax
to Seller or to the appropriate Governmental Body. If any of the transactions
contemplated by this Agreement are exempt from any such Transfer Taxes upon the
filing of an appropriate certificate or other evidence of exemption, Purchaser
will timely furnish to Seller such certificate or evidence.
Section 12.4    Expenses.


Except as otherwise expressly provided in Section 12.4, or elsewhere in this
Agreement, (a) all expenses incurred by Seller in connection with or related to
the authorization, preparation or execution of this Agreement, the Conveyance
delivered hereunder and the Exhibits and Schedules hereto and thereto, and all
other matters related to the Closing, including without limitation, all fees and
expenses of counsel, accountants and financial advisers employed by Seller,
shall be borne solely and entirely by Seller, and (b) all such expenses incurred
by Purchaser shall be borne solely and entirely by Purchaser.

58

--------------------------------------------------------------------------------



Section 12.5    Change of Name.


As promptly as practicable, but in any case within ninety (90) days after the
Closing Date, Purchaser shall eliminate the names “Merit Energy Company”,
“Merit” and any variants thereof and any names of Seller's Affiliates and any
variants thereof from the Assets acquired pursuant to this Agreement and, except
with respect to such grace period for eliminating existing usage, shall have no
right to use any logos, trademarks or trade names belonging to Seller or any of
its Affiliates.
Section 12.6    Governing Law and Venue.


THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS OTHERWISE APPLICABLE TO SUCH
DETERMINATIONS. SUBJECT TO SECTION 12.18, JURISDICTION AND VENUE WITH RESPECT TO
ANY DISPUTES ARISING HEREUNDER SHALL BE PROPER ONLY IN DALLAS COUNTY, TEXAS, AND
THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY BROUGHT IN SUCH COURTS OR ANY DEFENSE OF INCONVENIENT FORUM
FOR THE MAINTENANCE OF SUCH DISPUTE.
Section 12.7    Captions.


The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
Section 12.8    Waivers.


Any failure by any party or parties to comply with any of its or their
obligations, agreements or conditions herein contained may be waived in writing,
but not in any other manner, by the party or parties to whom such compliance is
owed. No waiver of, or consent to a change in, any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided. The
rights of Seller and Purchaser under this Agreement shall be cumulative and the
exercise or partial exercise of any such right shall not preclude the exercise
of any other right.
Section 12.9    Assignment.


No party shall assign all or any part of this Agreement, nor shall any party
assign or delegate any of its rights or duties hereunder, without the prior
written consent of the other party, which shall not be unreasonably withheld or
delayed. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
Section 12.10    Entire Agreement.



59

--------------------------------------------------------------------------------



The Confidentiality Agreement, this Agreement and the Exhibits and Schedules
attached hereto, and the documents to be executed hereunder constitute the
entire agreement between the parties pertaining to the subject matter hereof,
and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties pertaining to the subject
matter hereof.
Section 12.11    Amendment.


(a)This Agreement may be amended or modified only by an agreement in writing
executed by the parties hereto.


(b)No waiver of any right under this Agreement shall be binding unless executed
in writing by the party to be bound thereby.


Section 12.12    No Third-Party Beneficiaries.


Nothing in this Agreement shall entitle any Person other than Purchaser or
Seller to any claims, remedy or right of any kind, except as to those rights
expressly provided to the Seller Indemnified Persons and Purchaser Indemnified
Persons (provided, however, any claim for indemnity hereunder on behalf of an
Seller Indemnified Person or an Purchaser Indemnified Person must be made and
administered by a party to this Agreement).
Section 12.13    References.


In this Agreement:
(a)References to any gender includes a reference to all other genders;


(b)References to the singular includes the plural, and vice versa;


(c)Reference to any Article or Section means an Article or Section of this
Agreement;


(d)Reference to any Exhibit or Schedule means an Exhibit or Schedule to this
Agreement, all of which are incorporated into and made a part of this Agreement;


(e)Unless expressly provided to the contrary, “hereunder”, “hereof', “herein”
and words of similar import are references to this Agreement as a whole and not
any particular Section or other provision of this Agreement;


(f)“Include” and “including” shall mean include or including without limiting
the generality of the description preceding such term; and


(g)Capitalized terms used herein shall have the meanings ascribed to them in
this Agreement as such terms are identified and/or defined in the Definitions
Section hereof.


Section 12.14    Construction.

60

--------------------------------------------------------------------------------





Purchaser is a party capable of making such investigation, inspection, review
and evaluation of the Assets as a prudent party would deem appropriate under the
circumstances including with respect to all matters relating to the Assets,
their value, operation and suitability. Each of Seller and Purchaser has had
substantial input into the drafting and preparation of this Agreement and has
had the opportunity to exercise business discretion in relation to the
negotiation of the details of the transactions contemplated hereby. This
Agreement is the result of arm's-length negotiations from equal bargaining
positions. In the event of a dispute over the meaning or application of this
Agreement, it shall be construed fairly and reasonably and neither more strongly
for nor against either party.
Section 12.15    Conspicuousness.


The parties agree that provisions in this Agreement in “bold” type satisfy any
requirements of the “express negligence rule” and any other requirements at law
or in equity that provisions be conspicuously marked or highlighted.
Section 12.16    Severability.


If any term or other provisions of this Agreement is held invalid, illegal or
incapable of being enforced under any rule of law, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in a materially adverse manner with respect to either
party; provided, however, that if any such term or provision may be made
enforceable by limitation thereof, then such term or provision shall be deemed
to be so limited and shall be enforceable to the maximum extent permitted by
applicable Law.
Section 12.17    Time of Essence.


Time is of the essence in this Agreement. If the date specified in this
Agreement for giving any notice or taking any action is not a Business Day (or
if the period during which any notice is required to be given or any action
taken expires on a date which is not a Business Day), then the date for giving
such notice or taking such action (and the expiration date of such period during
which notice is required to be given or action taken) shall be the next day
which is a Business Day.
Section 12.18    Dispute Resolution.


In the event of a disagreement, dispute, controversy or claim between the
parties arising out of or relating to this Agreement or the transactions
contemplated hereby that cannot be resolved between the parties (a “Dispute”),
settlement shall be determined by arbitration proceedings, which, except as
otherwise provided in this Agreement (including without limitation, Section
3.5(k), Section 4.3(f) and Section 9.4(c)), shall be conducted as follows:
(a)Within ten (10) days after written demand by either party for arbitration,
each party shall appoint one arbitrator. The two arbitrators so appointed shall
then appoint a third arbitrator. If either party shall fail to appoint an
arbitrator within the time stated, or if the two arbitrators so appointed fail
within ten (10) days after the appointment of the second of them to agree on a
third arbitrator, the arbitrator or arbitrators necessary to complete a panel of
three (3) arbitrators shall be appointed

61

--------------------------------------------------------------------------------



by the Houston, Texas office of the AAA. None of the arbitrators shall have any
interest in either of the parties or any affiliated or associated companies of
the parties.


(b)The arbitration proceeding shall be governed by Colorado law and shall be
conducted in accordance with the Commercial Arbitration Rules of the AAA with
discovery to be conducted in accordance with the Federal Rules of Civil
Procedure, and with any disputes over the scope of discovery to be determined by
the arbitrators.


(c)The arbitration proceeding shall be held in Dallas, Texas and a hearing shall
be held no later than sixty (60) days after submission of the matter to
arbitration, and a written decision shall be rendered by the arbitrators within
thirty (30) days of the hearing.


(d)At the hearing, the parties shall present such evidence and witnesses as they
may choose, with or without counsel. Adherence to formal rules of evidence shall
not be required but the arbitration panel shall consider any evidence and
testimony that it determines to be relevant, in accordance with procedures that
it determines to be appropriate.


(e)Any award entered in the arbitration shall be made by a written opinion
stating the reasons and basis for the award made and may include an award of
reasonable costs and attorney's fees if the arbitrator panel so determines.


(f)The costs incurred in employing the arbitrators, including the arbitrators'
retention of any independent qualified experts, shall be borne 50% by the Seller
and 50% by Purchaser.


(g)The arbitrator's award may be filed in any court of competent jurisdiction
and may be enforced by any party as a final judgment of such court.
  
EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE
SUBMISSION OF ANY DISPUTE FOR SETTLEMENT BY FINAL AND BINDING ARBITRATION IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 12.18, AND HEREBY WAIVES THE
RIGHT TO PROCEED TO COURT OR ANY OTHER FORUM THAT MAY APPLY TO IT BY REASON OF
ITS PRESENT OR FUTURE DOMICILE, OR FOR ANY OTHER REASON EXCEPT RECOURSE TO
COURTS FOR ENFORCEMENT OF ARBITRAL AWARDS OR OTHER ORDERS OF THE ARBITRATORS
ISSUED IN AN ARBITRATION PURSUANT TO THIS SECTION 12.18 OR SEEKING ANY INTERIM
OR CONSERVATORY MEASURES OF THE RULES OF ARBITRATION OF THE AAA OR THE
PROVISIONS OF THIS SECTION 12.18.
Section 12.19    Limitation on Damages.


Notwithstanding any other provision contained elsewhere in this Agreement to the
contrary, the parties acknowledge that this Agreement does not authorize one
party to sue for or collect from the other party its own punitive damages, or
its own consequential or indirect damages in connection with this Agreement and
the transactions contemplated hereby and each party expressly waives for itself
and on behalf of its Affiliates, any and all Claims it may have against the
other party for its own such damages in connection with this Agreement and the
transactions contemplated hereby.

62

--------------------------------------------------------------------------------



[SIGNATURES BEGIN ON THE FOLLOWING PAGE]









63

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, this Agreement has been signed by each of the parties hereto
on the date first above written.


SELLER:
MERIT MANAGEMENT PARTNERS I, L.P.
MERIT ENERGY PARTNERS III, L.P.


By:    Merit Management Partners GP, LLC,
general partner




By: /s/ Christopher S. Hagge         
Christopher S. Hagge,
Vice President


MERIT ENERGY PARTNERS D-III, L.P.


By:    Merit Management Partners I, L.P.,
general partner




By: Merit Management Partners GP, LLC,
general partner


By: /s/ Christopher S. Hagge         
Christopher S. Hagge,
Vice President


PURCHASER:
PETROLEUM DEVELOPMENT CORPORATION


By: /s/ Lance A. Lauck         
Lance A. Lauck,
Senior Vice President - Corporate Development



Signature Page - Purchase and Sale Agreement dated May 11, 2012 between Merit
Management Partners I, L.P., Merit Energy Partners III, L.P., and Merit Energy
Partners D-III, L.P. and Petroleum Development Corporation dba PDC Energy